EXHIBIT 10.19


COVENTRY HEALTH CARE, INC.
RETIREMENT SAVINGS PLAN

Defined Contribution Plan 8.0

Restated April 1, 1998


TABLE OF CONTENTS

INTRODUCTION       ARTICLE I   FORMAT AND DEFINITIONS               Section 1.01
----- Format           Section 1.02 ----- Definitions     ARTICLE II  
PARTICIPATION               Section 2.01 ----- Active Participant
          Section 2.01 ----- Inactive Participant           Section 2.03 -----
Cessation of Participation           Section 2.04 ----- Adopting Employers -
Single Plan     ARTICLE III   CONTRIBUTIONS               Section 3.01 -----
Employer Contributions           Section 3.01A ----- Rollover Contributions
          Section 3.02 ----- Forfeitures           Section 3.03 ----- Allocation
          Section 3.04 ----- Contribution Limitation           Section 3.05
----- Excess Amounts     ARTICLE IV   INVESTMENT OF CONTRIBUTIONS    
          Section 4.01 ----- Investment and Timing of Contributions
          Section 4.01A ----- Investment in Qualifying Employer Securities    
ARTICLE V   BENEFITS               Section 5.01 ----- Retirement Benefits
          Section 5.02 ----- Death Benefits           Section 5.03 ----- Vested
Benefits           Section 5.04 ----- When Benefits Start           Section 5.05
----- Withdrawal Benefits           Section 5.06 ----- Loans to Participants
          Section 5.07 ----- Distributions Under Qualified Domestic Relations
Orders     ARTICLE VI   DISTRIBUTION OF BENEFITS               Section 6.01
----- Automatic Forms of Distribution           Section 6.02 ----- Optional
Forms of Distribution           Section 6.03 ----- Election Procedures
          Section 6.04 ----- Notice Requirements     ARTICLE VII   DISTRIBUTION
REQUIREMENTS               Section 7.01 ----- Application           Section 7.02
----- Definitions           Section 7.03 ----- Distribution Requirements    
ARTICLE VIII   TERMINATION OF THE PLAN     ARTICLE IX   ADMINISTRATION OF THE
PLAN               Section 9.01 ----- Administration           Section 9.02
----- Expenses           Section 9.03 ----- Records           Section 9.04 -----
Information Available           Section 9.05 ----- Claim and Appeal Procedures
          Section 9.06 ----- Delegation of Authority           Section 9.07
----- Exercise of Discretionary Authority           Section 9.08 ----- Voting
and Tender of Qualifying Employer Securities     ARTICLE X   GENERAL PROVISIONS
              Section 10.01 ----- Amendments           Section 10.02 -----
Direct Rollovers           Section 10.03 ----- Mergers and Direct Transfers
          Section 10.04 ----- Provisions Relating to the Insurer and Other
Parties           Section 10.05 ----- Employment Status           Section 10.06
----- Rights to Plan Assets           Section 10.07 ----- Beneficiary
          Section 10.08 ----- Nonalienation of Benefits           Section 10.09
----- Construction           Section 10.10 ----- Legal Actions           Section
10.11 ----- Small Amounts           Section 10.12 ----- Word Usage
          Section 10.13 ----- Change in Service Method           Section 10.14
----- Military Service           Section 10.15 ----- Qualification of Plan    
ARTICLE XI   TOP-HEAVY PLAN REQUIREMENTS               Section 11.01 -----
Application           Section 11.02 ----- Definitions           Section 11.03
----- Modification of Vesting Requirements           Section 11.04 -----
Modification of Contributions           Section 11.05 ----- Modification of
Contribution Limitation     PLAN EXECUTION         ATTACHMENT A    


INTRODUCTION

     The Primary Employer previously established a retirement savings plan on
April 1, 1998.

     The Primary Employer is of the opinion that the plan should be changed. It
believes that the best means to accomplish these changes is to completely
restate the plan’s terms, provisions and conditions. The restatement, effective
April 1, 1998, is set forth in this document and is substituted in lieu of the
prior document.

     It is intended that the restated retirement savings plan qualify as a
profit sharing plan under the Internal Revenue Code of 1986, including any later
amendments to the Code. The Employer agrees to operate the plan according to the
terms, provisions and conditions set forth in this document.

     This restatement is made retroactively to reflect the law changes made
through the Internal Revenue Service Restructuring and Reform Act of 1998. The
provisions of this Plan apply as of the effective date of the restatement except
as provided in the attached addendums which reflect the operation of the Plan
between the effective date of the restatement and the date this restatement is
adopted and identify those provisions which are not amended retroactively.


ARTICLE I


FORMAT AND DEFINITIONS


SECTION 1.01--FORMAT.

     Words and phrases defined in the DEFINITIONS SECTION of Article I shall
have that defined meaning when used in this Plan, unless the context clearly
indicates otherwise.

     These words and phrases have an initial capital letter to aid in
identifying them as defined terms.


SECTION 1.02--DEFINITIONS.

  Account means, for a Participant, his share of the Plan Fund. Separate
accounting records are kept for those parts of his Account that result from:


  (a) Elective Deferral Contributions   (b) Matching Contributions   (c)
Rollover Contributions


  If the Participant’s Vesting Percentage is less than 100% as to any of the
Employer Contributions, a separate accounting record will be kept for any part
of his Account resulting from such Employer Contributions and, if there has been
a prior Forfeiture Date, from such Contributions made before a prior Forfeiture
Date.


  A Participant’s Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant’s Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement and to any expenses
associated therewith.


  ACP Test means the nondiscrimination test described in Code Section 401(m)(2)
as provided for in subparagraph (d) of the EXCESS AMOUNTS SECTION of
Article III.


  Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.


  Adopting Employer means an employer which is a Controlled Group member and
which is listed in the ADOPTING EMPLOYERS - SINGLE PLAN SECTION of Article II.


  ADP Test means the nondiscrimination test described in Code Section 401(k)(3)
as provided for in subparagraph (c) of the EXCESS AMOUNTS SECTION of Article
III.


  Affiliated Service Group means any group of corporations, partnerships or
other organizations of which the Employer is a part and which is affiliated
within the meaning of Code Section 414(m) and regulations thereunder. Such a
group includes at least two organizations one of which is either a service
organization (that is, an organization the principal business of which is
performing services), or an organization the principal business of which is
performing management functions on a regular and continuing basis. Such service
is of a type historically performed by employees. In the case of a management
organization, the Affiliated Service Group shall include organizations related,
within the meaning of Code Section 144(a)(3), to either the management
organization or the organization for which it performs management functions. The
term Controlled Group, as it is used in this Plan, shall include the term
Affiliated Service Group.


  Alternate Payee means any spouse, former spouse, child, or other dependent of
a Participant who is recognized by a qualified domestic relations order as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Participant.


  Annuity Contract means the annuity contract or contracts into which the
Primary Employer enters with the Insurer for guaranteed benefits, for the
investment of Contributions in separate accounts, and for the payment of
benefits under this Plan. The term Annuity Contract as it is used in this Plan
shall include the plural unless the context clearly indicates the singular is
meant.


  Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.


  Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies. See the BENEFICIARY SECTION
of Article X.


  Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM AND APPEAL PROCEDURES SECTION of Article IX.


  Code means the Internal Revenue Code of 1986, as amended.


  Compensation means, except for purposes of the CONTRIBUTION LIMITATION SECTION
of Article III and Article XI, the total earnings, except as modified in this
definition, paid or made available to an Employee by the Employer during any
specified period.


  “Earnings” in this definition means wages within the meaning of Code Section
3401(a) and all other payments of compensation to an Employee by the Employer
(in the course of the Employer’s trade or business) for which the Employer is
required to furnish the Employee a written statement under Code Sections
6041(d), 6051(a)(3), and 6052. Earnings must be determined without regard to any
rules under Code Section 3401(a) that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in Code Section 3401(a)(2)). The
amount reported in the “Wages, Tips and Other Compensation” box on Form W-2
satisfies this definition.


  For any Self-employed Individual, Compensation means Earned Income.


  Compensation shall exclude the following:


  bonuses   non-cash compensation   post-employment severance pay


  For purposes of the EXCESS AMOUNTS SECTION of Article III, Compensation shall
not exclude those items listed above unless such Compensation is
nondiscriminatory in accordance with the regulations under Code Section 414(s).


  Compensation shall also include elective contributions. For this purpose,
elective contributions are amounts contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Employee under Code Section 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), or
403(b). Elective contributions also include compensation deferred under a Code
Section 457 plan maintained by the Employer and employee contributions “picked
up” by a governmental entity and, pursuant to Code Section 414(h)(2), treated as
Employer contributions.


  For purposes of the EXCESS AMOUNTS SECTION of Article III, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).


  For Plan Years beginning on or after January 1, 1994, the annual Compensation
of each Participant taken into account for determining all benefits provided
under the Plan for any determination period shall not exceed $150,000, as
adjusted for increases in the cost-of-living in accordance with Code Section
401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year
applies to any determination period beginning in such calendar year.


  If a determination period consists of fewer than 12 months, the annual limit
is an amount equal to the otherwise applicable annual limit multiplied by a
fraction. The numerator of the fraction is the number of months in the short
determination period, and the denominator of the fraction is 12.


  If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or benefits for the current Plan Year,
the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.
For this purpose, in determining contributions or benefits in Plan Years
beginning on or after January 1, 1994, the annual compensation limit in effect
for determination periods beginning before that date is $150,000.


  Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.


  Contributions means


  Elective Deferral Contributions   Matching Contributions   Rollover
Contributions

  as set out in Article III, unless the context clearly indicates only specific
contributions are meant.


  Controlled Group means any group of corporations, trades, or businesses of
which the Employer is a part that are under common control. A Controlled Group
includes any group of corporations, trades, or businesses, whether or not
incorporated, which is either a parent-subsidiary group, a brother-sister group,
or a combined group within the meaning of Code Section 414(b), Code Section
414(c) and regulations thereunder and, for purposes of determining contribution
limitations under the CONTRIBUTION LIMITATION SECTION of Article III, as
modified by Code Section 415(h) and, for the purpose of identifying Leased
Employees, as modified by Code Section 144(a)(3). The term Controlled Group, as
it is used in this Plan, shall include the term Affiliated Service Group and any
other employer required to be aggregated with the Employer under Code Section
414(o) and the regulations thereunder.


  Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.


  Distributee means an Employee or former Employee. In addition, the Employee’s
(or former Employee’s) surviving spouse and the Employee’s (or former
Employee’s) spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.


  Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the Employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.


  Net earnings shall be determined with regard to the deduction allowed to the
Employer by Code Section 164(f) for taxable years beginning after December 31,
1989.


  Elective Deferral Contributions means contributions made by the Employer to
fund this Plan in accordance with elective deferral agreements between Eligible
Employees and the Employer.


  Elective deferral agreements shall be made, changed, or terminated according
to the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article III.


  Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. See the WHEN
BENEFITS START SECTION of Article V.


  Eligible Employee means any Employee of the Employer who meets the following
requirement. His employment classification with the Employer is the following:


  Nonbargaining class. Not represented for collective bargaining purposes by any
collective bargaining agreement between the Employer and employee
representatives, if retirement benefits were the subject of good faith and if
two percent or less of the Employees who are covered pursuant to that agreement
are professionals as defined in section 1.410(b)-9 of the regulations. For this
purpose, the term “employee representatives” does not include any organization
more than half of whose members are Employees who are owners, officers, or
executives of the Employer.


  Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a) or a qualified trust
described in Code Section 401(a), that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to the surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.


  Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9); (iii) any hardship distribution described in Code Section
401(k)(2)(B)(i)(IV) received after December 31, 1998; (iv) the portion of any
other distribution(s) that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities); and (v) any other distribution(s) that is reasonably expected to
total less than $200 during a year.


  Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.


  The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraph as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraph as
provided in Code Section 414(n) or (o).


  Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article III, the Primary Employer. This will also include any successor
corporation or firm of the Employer which shall, by written agreement, assume
the obligations of this Plan or any Predecessor Employer which maintained this
Plan.


  Employer Contributions means


  Elective Deferral Contributions   Matching Contributions


  as set out in Article III and contributions made by the Employer to fund this
Plan in accordance with the provisions of the MODIFICATION OF CONTRIBUTIONS
SECTION of Article XI, unless the context clearly indicates only specific
contributions are meant.


  Employment Commencement Date means the date an Employee first performs an
Hour-of-Service.


  Entry Date means the date an Employee first enters the Plan as an Active
Participant. See the ACTIVE PARTICIPANT SECTION of Article II.


  ERISA means the Employee Retirement Income Security Act of 1974, as amended.


  Fiscal Year means the Primary Employer’s taxable year. The last day of the
Fiscal Year is December 31.


  Forfeiture means the part, if any, of a Participant’s Account that is
forfeited. See the FORFEITURES SECTION of Article III.


  Forfeiture Date means, as to a Participant, the last day of five consecutive
one-year Periods of Severance.


  Highly Compensated Employee means any Employee who:


  (a) was a 5-percent owner at any time during the year or the preceding year,
or   (b) for the preceding year had compensation from the Employer in excess of
$80,000 and, if the Employer so elects, was in the top-paid group for the
preceding year. The $80,000 amount is adjusted at the same time and in the same
manner as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.


  For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year. If the Employer makes a calendar year data election,
the look-back year shall be the calendar year beginning with or within the
look-back year. The Plan may not use such election to determine whether
Employees are Highly Compensated Employees on account of being a 5-percent
owner.


  In determining who is a Highly Compensated Employee, the Employer does not
make a top-paid group election. In determining who is a Highly Compensated
Employee, the Employer does not make a calendar year data election.


  Calendar year data elections and top-paid group elections, once made, apply
for all subsequent years unless changed by the Employer. If the Employer makes
one election, the Employer is not required to make the other. If both elections
are made, the look-back year in determining the top-paid group must be the
calendar year beginning with or within the look-back year. These elections must
apply consistently to the determination years of all plans maintained by the
Employer which reference the highly compensated employee definition in Code
Section 414(q), except as provided in Internal Revenue Service Notice 97-45 (or
superseding guidance). The consistency requirement will not apply to
determination years beginning with or within the 1997 calendar year, and for
determination years beginning on or after January 1, 1998 and before January 1,
2000, satisfaction of the consistency requirement is determined without regard
to any nonretirement plans of the Employer.


  The determination of who is a highly compensated former Employee is based on
the rules applicable to determining Highly Compensated Employee status as in
effect for that determination year, in accordance with section 1.414(q)-1T, A-4
of the temporary Income Tax Regulations and Internal Revenue Service Notice
97-45.


  In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.


  The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.


  Hour-of-Service means, for an Employee, each hour for which he is paid, or
entitled to payment, for performing duties for the Employer.


  Hours-of-Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c), (m)
or (o) and the regulations thereunder for purposes of eligibility and vesting.
Hours-of-Service shall also be credited for any individual who is considered an
employee for purposes of this Plan pursuant to Code Section 414(n) or Code
Section 414(o) and the regulations thereunder.


  Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article II.


  Insurer means Principal Life Insurance Company and any other insurance company
or companies named by the Trustee or Primary Employer.


  Investment Fund means the total of Plan assets, excluding the guaranteed
benefit policy portion of any Annuity Contract. All or a portion of these assets
may be held under the Trust Agreement.


  The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.


  The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. That
part of a Participant’s Account invested in a funding arrangement which
establishes one or more accounts or investment vehicles for such Participant
thereunder shall be credited with the gain or loss from such accounts or
investment vehicles. The part of a Participant’s Account which is invested in
other funding arrangements shall be credited with a proportionate share of the
gain or loss of such investments. The share shall be determined by multiplying
the gain or loss of the investment by the ratio of the part of the Participant’s
Account invested in such funding arrangement to the total of the Investment Fund
invested in such funding arrangement.


  Investment Manager means any fiduciary (other than a trustee or Named
Fiduciary)


  (a) who has the power to manage, acquire, or dispose of any assets of the
Plan;


  (b) who (i) is registered as an investment adviser under the Investment
Advisers Act of 1940; (ii) is not registered as an investment adviser under such
Act by reason of paragraph (1) of section 203A(a) of such Act, is registered as
an investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, and, at
the time it last filed the registration form most recently filed by it with such
state in order to maintain its registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor, (iii) is a bank, as
defined in that Act; or (iv) is an insurance company qualified to perform
services described in subparagraph (a) above under the laws of more than one
state; and


  (c) who has acknowledged in writing being a fiduciary with respect to the
Plan.


  Late Retirement Date means the first day of any month which is after a
Participant’s Normal Retirement Date and on which retirement benefits begin. If
a Participant continues to work for the Employer after his Normal Retirement
Date, his Late Retirement Date shall be the earliest first day of the month on
or after the date he ceases to be an Employee. An earlier or a later Retirement
Date may apply if the Participant so elects. An earlier Retirement Date may
apply if the Participant is age 70 1/2. See the WHEN BENEFITS START SECTION of
Article V.


  Leased Employee means any person (other than an employee of the recipient)
who, pursuant to an agreement between the recipient and any other person
(“leasing organization”), has performed services for the recipient (or for the
recipient and related persons determined in accordance with Code Section
414(n)(6)) on a substantially full time basis for a period of at least one year,
and such services are performed under primary direction or control by the
recipient. Contributions or benefits provided by the leasing organization to a
Leased Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.


  A Leased Employee shall not be considered an employee of the recipient if:


    (a) such employee is covered by a money purchase pension plan providing (i)
a nonintegrated employer contribution rate of at least 10 percent of
compensation, as defined in Code Section 415(c)(3), but for years beginning
before January 1, 1998, including amounts contributed pursuant to a salary
reduction agreement which are excludible from the employee’s gross income under
Code Sections 125, 402(e)(3), 402(h)(1)(B), or 403(b), (ii) immediate
participation, and (iii) full and immediate vesting, and


    (b) Leased Employees do not constitute more than 20 percent of the
recipient’s nonhighly compensated work force.


  Loan Administrator means the person(s) or position(s) authorized to administer
the Participant loan program.


  The Loan Administrator is the Employer.


  Matching Contributions means contributions made by the Employer to fund this
Plan which are contingent on a Participant’s Elective Deferral Contributions.
See the EMPLOYER CONTRIBUTIONS SECTION of Article III.


  Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.


  The Named Fiduciary is the Employer.


  Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.


  Nonvested Account means the excess, if any, of a Participant’s Account over
his Vested Account.


  Normal Retirement Age means the age at which the Participant’s normal
retirement benefit becomes nonforfeitable if he is an Employee. A Participant’s
Normal Retirement Age is 65.


  Normal Retirement Date means the earliest first day of the month on or after
the date the Participant reaches his Normal Retirement Age. Unless otherwise
provided in this Plan, a Participant’s retirement benefits shall begin on a
Participant’s Normal Retirement Date if he has ceased to be an Employee on such
date and has a Vested Account. Even if the Participant is an Employee on his
Normal Retirement Date, he may choose to have his retirement benefit begin on
such date. See the WHEN BENEFITS START SECTION of Article V.


  Owner-employee means a Self-employed Individual who, in the case of a sole
proprietorship, owns the entire interest in the unincorporated trade or business
for which this Plan is established. If this Plan is established for a
partnership, an Owner-employee means a Self-employed Individual who owns more
than 10 percent of either the capital interest or profits interest in such
partnership.


  Parental Absence means an Employee's absence from work:


  (a) by reason of pregnancy of the Employee,


  (b) by reason of birth of a child of the Employee,


  (c) by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee, or


  (d)for purposes of caring for such child for a period beginning immediately
following such birth or placement.


  Participant means either an Active Participant or an Inactive Participant.


  Period of Military Duty means, for an Employee


  (a) who served as a member of the armed forces of the United States, and


  (b) who was reemployed by the Employer at a time when the Employee had a right
to reemployment in accordance with seniority rights as protected under Chapter
43 of Title 38 of the U. S. Code,


  the period of time from the date the Employee was first absent from active
work for the Employer because of such military duty to the date the Employee was
reemployed.


  Period of Service means a period of time beginning on an Employee’s Employment
Commencement Date or Reemployment Commencement Date (whichever applies) and
ending on his Severance Date.


  Period of Severance means a period of time beginning on an Employee’s
Severance Date and ending on the date he again performs an Hour-of-Service.


  A one-year Period of Severance means a Period of Severance of 12 consecutive
months.


  Solely for purposes of determining whether a one-year Period of Severance has
occurred for eligibility or vesting purposes, the consecutive 12-month period
beginning on the first anniversary of the first date of a Parental Absence shall
not be a one-year Period of Severance.


  Plan means the retirement savings plan of the Employer set forth in this
document, including any later amendments to it.


  Plan Administrator means the person or persons who administer the Plan.


  The Plan Administrator is the Employer.


  Plan Fund means the total of the Investment Fund and the guaranteed benefit
policy portion of any Annuity Contract. The Investment Fund shall be valued as
stated in its definition. The guaranteed benefit policy portion of any Annuity
Contract shall be determined in accordance with the terms of the Annuity
Contract and, to the extent that such Annuity Contract allocates contract values
to Participants, allocated to Participants in accordance with its terms. The
total value of all amounts held under the Plan Fund shall equal the value of the
aggregate Participants’ Accounts under the Plan.


  Plan Year means a period beginning on a Yearly Date and ending on the day
before the next Yearly Date.


  Predecessor Employer means a firm of which the Employer was once a part (e.g.,
due to a spinoff or change of corporate status) or a firm absorbed by the
Employer because of a merger or acquisition (stock or asset, including a
division or an operation of such company) which maintained this Plan or which is
named below:


  Principal Health Care, Inc.   Maxicare, Louisiana, Inc.   Blue Ridge Health
Alliance, Inc.   PrimeOne, Inc.


  Primary Employer means Coventry Health Care, Inc.


  Qualifying Employer Securities means any security which is issued by the
Employer or any Controlled Group member and which meets the requirements of Code
Section 409(l) and ERISA Section 407(d)(5). This shall also include any
securities that satisfied the requirements of the definition when these
securities were assigned to the Plan.


  Qualifying Employer Securities Fund means that part of the assets of the Trust
Fund that are designated to be held primarily or exclusively in Qualifying
Employer Securities for the purpose of providing benefits for Participants.


  Reemployment Commencement Date means the date an Employee first performs an
Hour-of-Service following a Period of Severance.


  Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article II.


  Retirement Date means the date a retirement benefit will begin and is a
Participant’s Normal or Late Retirement Date, as the case may be.


  Rollover Contributions means the Rollover Contributions which are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article III.


  Self-employed Individual means, with respect to any Fiscal Year, an individual
who has Earned Income for the Fiscal Year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such Fiscal Year).


  Severance Date means the earlier of:


  (a) the date on which an Employee quits, retires, dies, or is discharged, or  
(b) the first anniversary of the date an Employee begins a one-year absence from
service (with or without pay). This absence may be the result of any combination
of vacation, holiday, sickness, disability, leave of absence or layoff.


  Solely to determine whether a one-year Period of Severance has occurred for
eligibility or vesting purposes for an Employee who is absent from service
beyond the first anniversary of the first day of a Parental Absence, Severance
Date is the second anniversary of the first day of the Parental Absence. The
period between the first and second anniversaries of the first day of the
Parental Absence is not a Period of Service and is not a Period of Severance.


  Significant Corporate Event means any corporate merger or consolidation,
recapitalization, reclassification, liquidation, dissolution, sale of
substantially all assets of a trade or business, or such similar transaction as
may be prescribed in regulations under Code Section 409(e)(3).


  Totally and Permanently Disabled means that a Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. The disability of a Participant shall be determined by a licensed
physician chosen by the Plan Administrator. However, if the condition
constitutes total disability under the federal Social Security Acts, the Plan
Administrator may rely upon such determination that the Participant is Totally
and Permanently Disabled for the purposes of this Plan. The determination shall
be applied uniformly to all Participants.


  Trust Agreement means an agreement of trust between the Primary Employer and
Trustee established for the purpose of holding and distributing the Trust Fund
under the provisions of the Plan. The Trust Agreement may provide for the
investment of all or any portion of the Trust Fund in the Annuity Contract.


  Trust Fund means the total funds held under the Trust Agreement.


  Trustee means the party or parties named in the Trust Agreement. The term
Trustee as it is used in this Plan is deemed to include the plural unless the
context clearly indicates the singular is meant.


  Valuation Date means the date on which the value of the assets of the
Investment Fund is determined. The value of each Account which is maintained
under this Plan shall be determined on the Valuation Date. In each Plan Year,
the Valuation Date shall be the last day of the Plan Year. At the discretion of
the Plan Administrator, Trustee, or Insurer (whichever applies), assets of the
Investment Fund may be valued more frequently. These dates shall also be
Valuation Dates.


  Vested Account means the vested part of a Participant’s Account. The
Participant’s Vested Account is determined as follows.


  If the Participant's Vesting Percentage is 100%, his Vested Account equals his
Account.


  If the Participant’s Vesting Percentage is less than 100%, his Vested Account
equals the sum of (a) and (b) below:


  (a) The part of the Participant’s Account that results from Employer
Contributions made before a prior Forfeiture Date and all other Contributions
which were 100% vested when made.   (b) The balance of the Participant’s Account
in excess of the amount in (a) above multiplied by his Vesting Percentage.


  If the Participant has withdrawn any part of his Account resulting from
Employer Contributions, other than the vested Employer Contributions included in
(a) above, the amount determined under this subparagraph (b) shall be equal to
P(AB + D) - D as defined below:


  P         The Participant's Vesting Percentage.


  AB      The balance of the Participant's Account in excess of the amount in
(a) above.


  D         The amount of the withdrawal resulting from Employer Contributions,
other than the vested Employer Contributions included in (a) above.


  The Participant's Vested Account is nonforfeitable.


  Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant’s Account attributable to Employer Contributions which
were not 100% vested when made.


  For certain Participants who were covered under the Coventry Corporation
Retirement Savings Plan prior to the October 1, 1998 merger, the applicable
Vesting Percentage is outlined in Attachment A.


  For all other Participants, the applicable Vesting Percentage is shown in the
following schedule opposite the number of whole years of his Vesting Service.



                       VESTING SERVICE                     VESTING
                        (whole years)                    PERCENTAGE

                         Less than 1                           0
                              1                               50
                          2 or more                          100



  The Vesting Percentage for a Participant who is an Employee on or after the
date he reaches Normal Retirement Age shall be 100%. The Vesting Percentage for
a Participant who is an Employee on the date he becomes Totally and Permanently
Disabled or dies shall be 100%.


  If the schedule used to determine a Participant’s Vesting Percentage is
changed, the new schedule shall not apply to a Participant unless he is credited
with an Hour-of-Service on or after the date of the change and the Participant’s
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.


  Vesting Service means an Employee’s Period of Service. An Employee’s Period of
Service shall be measured from his Employment Commencement Date to his most
recent Severance Date. This Period of Service shall be reduced by any Period of
Severance that occurred prior to his most recent Severance Date, unless such
Period of Severance is included under the service spanning rule below. This
Period of Service shall be expressed as years and fractional parts of a year (to
four decimal places) on the basis that 365 days equal one year.


  However, Vesting Service is modified as follows:


  Service with a Predecessor Employer or an Adopting Employer which did not
maintain this Plan included:


  An Employee’s service with a Predecessor Employer which did not maintain this
Plan shall be included as service with the Employer. This service includes
service performed while a proprietor or partner.


  Period of Military Duty included:


  A Period of Military Duty shall be included as service with the Employer to
the extent it has not already been credited.


  Period of Severance included (service spanning rule):


  A Period of Severance shall be deemed to be a Period of Service under either
of the following conditions:


  (a) the Period of Severance immediately follows a period during which an
Employee is not absent from work and ends within 12 months; or


  (b) the Period of Severance immediately follows a period during which an
Employee is absent from work for any reason other than quitting, being
discharged, or retiring (such as a leave of absence or layoff) and ends within
12 months of the date he was first absent.


  Controlled Group service included:


  An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.


  Yearly Date means April 1, 1998, and each following January 1.


  Years of Service means an Employee’s Vesting Service disregarding any
modifications which exclude service.



ARTICLE II


PARTICIPATION


SECTION 2.01--ACTIVE PARTICIPANT.

  (a) An Employee shall first become an Active Participant (begin active
participation in the Plan) on the earliest date on or after April 1, 1998 on
which he is an Eligible Employee. This date is his Entry Date.


  In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, such Eligible Employee shall become an Active Participant immediately
if such Eligible Employee has satisfied the eligibility requirements above and
would have otherwise previously become an Active Participant had he met the
definition of Eligible Employee. This date is his Entry Date.


  Each employee who was an active participant under the plan set forth by his
respective Employer on the day preceding the date his plan was merged with this
Plan shall be an Active Participant under this Plan if he is still an Eligible
Employee on the date his Employer’s plan was merged with this Plan. His entry
date under the prior document is deemed to be his Entry Date under this Plan.


  (b) An Inactive Participant shall again become an Active Participant (resume
active participation in the Plan) on the date he again performs an
Hour-of-Service as an Eligible Employee. This date is his Reentry Date.


  Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.


  (c) A former Participant shall again become an Active Participant (resume
active participation in the Plan) on the date he again performs an
Hour-of-Service as an Eligible Employee. This date is his Reentry Date.


        An Active Participant or an Eligible Employee may elect not to be an
Active Participant. The election may be for a specified or an indefinite period
of time. The election shall be made by filing a written request with the Plan
Administrator not to be an Active Participant. Employer Contributions shall not
be made for the Eligible Employee or allocated to the Eligible Employee for any
period during which he is not an Active Participant. The Eligible Employee may
at any time revoke such election and,

  (a) if he has met all of the other eligibility requirements under this section
and his Entry Date has occurred, he shall become an Active Participant as of the
date of revocation, or


  (b) if he has met all of the other eligibility requirements under this section
and his Entry Date has not occurred, he shall become an Active Participant as
provided in this section, or


  (c) if he has not met all of the other eligibility requirements under this
section, he shall become an Active Participant as provided in this section.


        There shall be no duplication of benefits for a Participant under this
Plan because of more than one period as an Active Participant.


SECTION 2.02--INACTIVE PARTICIPANT.

        An Active Participant shall become an Inactive Participant (stop
accruing benefits under the Plan) on the earlier of the following:

  (a) the date the Participant ceases to be an Eligible Employee, or


  (b) the effective date of complete termination of the Plan under Article VIII.


        An Employee or former Employee who was an Inactive Participant under the
plan set forth by his Employer shall become an Inactive Participant under this
Plan on the date his Employer's plan was merged with this Plan. Eligibility for
any benefits payable to him or on his behalf and the amount of the benefits
shall be determined according to the provisions of the prior document, unless
otherwise stated in this document.


SECTION 2.03--CESSATION OF PARTICIPATION.

        A Participant shall cease to be a Participant on the date he is no
longer an Eligible Employee and his Account is zero.


SECTION 2.04--ADOPTING EMPLOYERS - SINGLE PLAN.

        Each of the Controlled Group members listed below is an Adopting
Employer. Each Adopting Employer listed below participates with the Primary
Employer in this Plan. An Adopting Employer's agreement to participate in this
Plan shall be in writing and shall provide that the Adopting Employer agrees
that the provisions of this Plan and any other amendments hereto shall control
with respect to the duties, rights and benefits under the plan of the Adopting
Employer's employees, their spouses and other persons designated by the Adopting
Employer's employees as eligible for benefits under the Plan, and appoints the
Plan Administrator and the Board of Directors of the Primary Employer as it's
agents to exercise on it's behalf all the powers and authority conferred upon
the Plan Administrator and the Primary Employer under the Plan.

        The Primary Employer has the right to amend the Plan. An Adopting
Employer does not have the right to amend the Plan.

        If the Adopting Employer did not maintain its plan before its date of
adoption specified below, its date of adoption shall be the Entry Date for any
of its Employees who have met the requirements in the ACTIVE PARTICIPANT SECTION
of Article II as of that date. Service with and Compensation from an Adopting
Employer shall be included as service with and Compensation from the Employer.
Transfer of employment, without interruption, between an Adopting Employer and
another Adopting Employer or the Primary Employer shall not be considered an
interruption of service. The Employer's Fiscal Year defined in the DEFINITIONS
SECTION of Article I shall be the Fiscal Year used in interpreting this Plan for
Adopting Employers.

        Contributions made by an Adopting Employer shall be treated as
Contributions made by the Primary Employer. Forfeitures arising from those
Contributions shall be used for the benefit of all Participants.

        An employer shall not be an Adopting Employer if it ceases to be a
Controlled Group member. Such an employer may continue a retirement plan for its
Employees in the form of a separate document. This Plan shall be amended to
delete a former Adopting Employer from the list below.

        If (i) an employer ceases to be an Adopting Employer or the Plan is
amended to delete an Adopting Employer and (ii) the Adopting Employer does not
continue a retirement plan for the benefit of its Employees, partial termination
may result and the provisions of Article VIII shall apply.


                                       ADOPTING EMPLOYERS

NAME                                    DATE OF ADOPTION            DATE PARTICIPATION ENDED

COVENTRY HEALTH CARE OF                  April 1, 1998
IOWA, INC.

COVENTRY HEALTH CARE                     April 1, 1998
MANAGEMENT CORPORATION

COVENTRY HEALTH CARE OF THE              April 1, 1998
CAROLINAS, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998
DELAWARE, INC.

PRINCIPAL HEALTH CARE OF                 April 1, 1998
FLORIDA, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998
GEORGIA, INC.

PRINCIPAL HEALTH CARE OF                 April 1, 1998                 January 30, 1999
ILLINOIS, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998
INDIANA, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998
LOUISIANA, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998
KANSAS CITY, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998
NEBRASKA, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998
PENNSYLVANIA, INC.

PRINCIPAL HEALTH CARE OF                 April 1, 1998                 December 21, 1999
ST. LOUIS, INC.

COVENTRY HEALTH CARE OF                  April 1, 1998                 February 1, 2000
SOUTH CAROLINA, INC.

PRINCIPAL HEALTH CARE OF                 April 1, 1998                 March 2, 2000
TENNESSEE, INC.

UNITED HEALTH CARE SERVICES              April 1, 1998                 February 2, 2000
OF IOWA, INC.

GROUP HEALTH PLAN, INC.                  October 1, 1998

HEALTH AMERICA PENNSYLVANIA, INC.        October 1, 1998

COVENTRY HEALTH AND LIFE                 October 1, 1998
INSURANCE COMPANY

COVENTRY HEALTH CARE MANAGEMENT          October 1, 1998
CORPORATION

HEALTH CARE USA - MIDWEST, INC.          October 1, 1998

PENN GROUP MEDICAL ASSOCIATES, P.A.      October 1, 1998

HEALTH CARE USA, INC.                    October 1, 1998

HEALTH CARE USA - ALABAMA, INC.          October 1, 1998

SOUTHERN HEALTH MANAGEMENT               October 1, 1998
SERVICES, INC.

HEALTH CARE USA OF MISSOURI LLC.         October 1, 1998

COVENTRY HEALTH PLAN OF                  October 1, 1998                October 1, 1999
WEST VIRGINIA, INC.

CARELINK HEALTH PLANS, INC.              October 1, 1999

WELLPATH COMMUNITY HEALTH                October 2, 2000
PLANS, LLC




ARTICLE III


CONTRIBUTIONS


SECTION 3.01--EMPLOYER CONTRIBUTIONS.

        Employer Contributions are conditioned on initial qualification of the
Plan. If the Plan is denied initial qualification, the provisions of the
QUALIFICATION OF PLAN SECTION of Article X shall apply.

        Employer Contributions shall be made without regard to current or
accumulated net income, earnings or profits of the Employer. Notwithstanding the
foregoing, the Plan shall continue to be designed to qualify as a profit sharing
plan for purposes of Code Sections 401(a), 402, 412, and 417. Such Contributions
shall be equal to the Employer Contributions as described below:

  (a) The amount of each Elective Deferral Contribution for a Participant shall
be equal to a portion of Compensation as specified in the elective deferral
agreement. An Employee who is eligible to participate in the Plan may file an
elective deferral agreement with the Employer. The Participant shall modify or
terminate the elective deferral agreement by filing a new elective deferral
agreement. The elective deferral agreement may not be made retroactively and
shall remain in effect until modified or terminated.


  The elective deferral agreement to start or modify Elective Deferral
Contributions shall be effective on the first day of the second pay period
following the pay period in which the Participant’s Entry Date (Reentry Date, if
applicable) or any following date occurs. The elective deferral agreement must
be entered into on or before the date it is effective.


  The elective deferral agreement to stop Elective Deferral Contributions may be
entered into on any date. Such elective deferral agreement shall be effective on
the first day of the pay period following the pay period in which the elective
deferral agreement is entered into.


  Elective Deferral Contributions cannot be more than 15% of Compensation..


  The Plan provides for an automatic election to have Elective Deferral
Contributions made. The automatic Elective Deferral Contribution shall be 6% of
Compensation. The Participant may affirmatively elect a different percentage or
elect not to make Elective Deferral Contributions. If the Participant elects a
different percentage, such percentage must comply with any limitations otherwise
provided in the Plan.


  Elective Deferral Contributions are fully (100%) vested and nonforfeitable.


  (b) The Employer shall make Matching Contributions in an amount equal to 100%
of Elective Deferral Contributions which are not over 3% of Compensation, plus
50% of Elective Deferral Contributions which are over 3% of Compensation but are
not over 6% of Compensation.


  Matching Contributions are calculated based on Elective Deferral Contributions
and Compensation for the pay period. Matching Contributions are made for all
persons who were Active Participants at any time during that pay period.


  Matching Contributions are subject to the Vesting Percentage.


        No Participant shall be permitted to have Elective Deferral
Contributions, as defined in the EXCESS AMOUNTS SECTION of this article, made
under this Plan, or any other qualified plan maintained by the Employer, during
any taxable year, in excess of the dollar limitation contained in Code Section
402(g) in effect at the beginning of such taxable year.

        The Plan provides for an automatic election to have Elective Deferral
Contributions made. Such automatic election shall apply when a Participant first
becomes eligible to make Elective Deferral Contributions (or again becomes
eligible after a period during which he was not an Active Participant). The
Participant shall be provided a notice that explains the automatic election and
his right to elect a different rate of Elective Deferral Contributions or no
Elective Deferral Contributions. The notice shall include the procedure for
exercising that right and the timing for implementing any such election. The
Participant shall be given a reasonable period thereafter to elect a different
rate of Elective Deferral Contributions or no Elective Deferral Contributions.

        At least 30 days, but not more than 90 days, before the beginning of
each Plan Year, each Active Participant shall be provided a notice that explains
the automatic election and his right to elect a different rate of Elective
Deferral Contributions or no Elective Deferral Contributions. The notice shall
include the procedure for exercising that right and the timing for implementing
such election.

        An elective deferral agreement (or change thereto) must be made in such
manner and in accordance with such rules as the Employer may prescribe
(including by means of voice response or other electronic system under
circumstances the Employer permits) and may not be made retroactively.

        Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.

        The Employer may make all or any portion of the Matching Contributions,
which are to be invested in Qualifying Employer Securities, to the Trustee in
the form of Qualifying Employer Securities.

        A portion of the Plan assets resulting from Employer Contributions (but
not more than the original amount of those Contributions) may be returned if the
Employer Contributions are made because of a mistake of fact or are more than
the amount deductible under Code Section 404 (excluding any amount which is not
deductible because the Plan is disqualified). The amount involved must be
returned to the Employer within one year after the date the Employer
Contributions are made by mistake of fact or the date the deduction is
disallowed, whichever applies. Except as provided under this paragraph and
Articles VIII and X, the assets of the Plan shall never be used for the benefit
of the Employer and are held for the exclusive purpose of providing benefits to
Participants and their Beneficiaries and for defraying reasonable expenses of
administering the Plan.


SECTION 3.01A--ROLLOVER CONTRIBUTIONS.

         A Rollover Contribution may be made by an Eligible Employee or an
Inactive Participant if the following conditions are met

:

  (a) The Contribution is of amounts distributed from a plan that satisfies the
requirements of Code Section 401(a) or from a “conduit” individual retirement
account described in Code Section 408(d)(3)(A). In the case of an Inactive
Participant, the Contribution must be of an amount distributed from another plan
of the Employer, or a plan of a Controlled Group member, that satisfies the
requirements of Code Section 401(a).


  (b) The Contribution is of amounts that the Code permits to be transferred to
a plan that meets the requirements of Code Section 401(a).


  (c) The Contribution is made in the form of a direct rollover under Code
Section 401(a)(31) or is a rollover made under 402(c) or 408(d)(3)(A) within 60
days after the Eligible Employee or Inactive Participant receives the
distribution.


  (d) The Eligible Employee or Inactive Participant furnishes evidence
satisfactory to the Plan Administrator that the proposed rollover meets
conditions (a), (b), and (c) above.


        A Rollover Contribution shall be allowed in cash only and must be made
according to procedures set up by the Plan Administrator.

        If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover Contribution.
Employer Contributions shall not be made for or allocated to the Eligible
Employee until the time he meets all of the requirements to become an Active
Participant.

        Rollover Contributions made by an Eligible Employee or an Inactive
Participant shall be credited to his Account. The part of the Participant's
Account resulting from Rollover Contributions is fully (100%) vested and
nonforfeitable at all times. A separate accounting record shall be maintained
for that part of his Rollover Contributions consisting of voluntary
contributions which were deducted from the Participant's gross income for
Federal income tax purposes.


SECTION 3.02--FORFEITURES.

        The Nonvested Account of a Participant shall be forfeited as of the
earlier of the following:

  (a) the date the Participant dies (if prior to such date he had ceased to be
an Employee), or


  (b) the Participant's Forfeiture Date.


All or a portion of a Participant’s Nonvested Account shall be forfeited before
such earlier date if, after he ceases to be an Employee, he receives, or is
deemed to receive, a distribution of his entire Vested Account or a distribution
of his Vested Account derived from Employer Contributions which were not 100%
vested when made, under the RETIREMENT BENEFITS SECTION of Article V, the VESTED
BENEFITS SECTION of Article V, or the SMALL AMOUNTS SECTION of Article X. The
forfeiture shall occur as of the date the Participant receives, or is deemed to
receive, the distribution. If a Participant receives, or is deemed to receive,
his entire Vested Account, his entire Nonvested Account shall be forfeited. If a
Participant receives a distribution of his Vested Account from Employer
Contributions which were not 100% vested when made, but less than his entire
Vested Account from such Contributions, the amount to be forfeited shall be
determined by multiplying his Nonvested Account from such Contributions by a
fraction. The numerator of the fraction is the amount of the distribution
derived from Employer Contributions which were not 100% vested when made and the
denominator of the fraction is his entire Vested Account derived from such
Contributions on the date of distribution.

        A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION
of this article.

        Forfeitures shall be determined at least once during each Plan Year.
Forfeitures may first be used to pay administrative expenses. Forfeitures of
Matching Contributions which relate to excess amounts as provided in the EXCESS
AMOUNTS SECTION of this article, which have not been used to pay administrative
expenses, shall be applied to reduce the earliest Employer Contributions made
after the Forfeitures are determined. Any other Forfeitures which have not been
used to pay administrative expenses shall be applied to reduce the earliest
Employer Contributions made after the Forfeitures are determined. Upon their
application to reduce Employer Contributions, Forfeitures shall be deemed to be
Employer Contributions.

        If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all or a portion of his Nonvested Account to be
forfeited, he shall have the right to repay to the Plan the entire amount of the
distribution he received (excluding any amount of such distribution resulting
from Contributions which were 100% vested when made). The repayment must be made
in a single sum (repayment in installments is not permitted) before the earlier
of the date five years after the date he again becomes an Eligible Employee or
the end of the first period of five consecutive one-year Periods of Severance
which begin after the date of the distribution.

        If the Participant makes the repayment above, the Plan Administrator
shall restore to his Account an amount equal to his Nonvested Account which was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution, or only received a distribution of Contributions which
were 100% vested when made, and he again performs an Hour-of-Service as an
Eligible Employee within the repayment period, the Plan Administrator shall
restore the Participant's Account as if he had made a required repayment on the
date he performed such Hour-of-Service. Restoration of the Participant's Account
shall include restoration of all Code Section 411(d)(6) protected benefits with
respect to that restored Account, according to applicable Treasury regulations.
Provided, however, the Plan Administrator shall not restore the Nonvested
Account if (i) a Forfeiture Date has occurred after the date of the distribution
and on or before the date of repayment and (ii) that Forfeiture Date would
result in a complete forfeiture of the amount the Plan Administrator would
otherwise restore.

        The Plan Administrator shall restore the Participant's Account by the
close of the Plan Year following the Plan Year in which repayment is made.
Permissible sources for the restoration of the Participant's Account are
Forfeitures or special Employer Contributions. Such special Employer
Contributions shall be made without regard to profits. The repaid and restored
amounts are not included in the Participant's Annual Additions, as defined in
the CONTRIBUTION LIMITATION SECTION of this article.


SECTION 3.03--ALLOCATION.

        Elective Deferral Contributions shall be allocated to Participants for
whom such Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of
this article. Such Contributions shall be allocated when made and credited to
the Participant's Account.

        Matching Contributions shall be allocated to the persons for whom such
Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this article.
Such Contributions shall be allocated when made and credited to the person's
Account.

        If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization which are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.


SECTION 3.04--CONTRIBUTION LIMITATION.

  (a) Definitions. For the purpose of determining the contribution limitation
set forth in this section, the following terms are defined.


  Annual Additions means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:


  (1) employer contributions;


  (2) employee contributions; and


  (3) forfeitures.


  Annual Additions to a defined contribution plan shall also include the
following:


  (4) amounts allocated, after March 31, 1984, to an individual medical account,
as defined in Code Section 415(l)(2), which are part of a pension or annuity
plan maintained by the Employer,


  (5) amounts derived from contributions paid or accrued after December 31,
1985, in taxable years ending after such date, which are attributable to
post-retirement medical benefits, allocated to the separate account of a key
employee, as defined in Code Section 419A(d)(3), under a welfare benefit fund,
as defined in Code Section 419(e), maintained by the Employer; and


  (6) allocations under a simplified employee pension.


  For this purpose, any Excess Amount applied under (e) below in the Limitation
Year to reduce Employer Contributions shall be considered Annual Additions for
such Limitation Year.


  Compensation means wages within the meaning of Code Section 3401(a) and all
other payments of compensation to an Employee by the Employer (in the course of
the Employer’s trade or business) for which the Employer is required to furnish
the Employee a written statement under Code Sections 6041(d), 6051(a)(3), and
6052. Compensation must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). The amount
reported in the “Wages, Tips and Other Compensation” box on Form W-2 satisfies
this definition.


  For any Self-employed Individual, Compensation shall mean Earned Income.


  For purposes of applying the limitations of this section, Compensation for a
Limitation Year is the Compensation actually paid or made available in gross
income during such Limitation Year.


  For Limitation Years beginning after December 31, 1997, for purposes of
applying the limitations of this section, Compensation paid or made available
during such Limitation Year shall include any elective deferral (as defined in
Code Section 402(g)(3)), and any amount which is contributed or deferred by the
Employer at the election of the Employee and which is not includible in the
gross income of the Employee by reason of Code Section 125, 132(f)(4), or 457.


  Defined Benefit Plan Fraction means a fraction, the numerator of which is the
sum of the Participant’s Projected Annual Benefits under all the defined benefit
plans (whether or not terminated) maintained by the Employer, and the
denominator of which is the lesser of (i) 125 percent of the dollar limitation
determined for the Limitation Year under Code Sections 415(b)(1)(A) and (d) or
(ii) 140 percent of the Highest Average Compensation, including any adjustments
under Code Section 415(b)(5).


  Notwithstanding the above, if the Participant was a participant as of the
first day of the first Limitation Year beginning after December 31, 1986, in one
or more defined benefit plans maintained by the Employer which were in existence
on May 6, 1986, the denominator of this fraction will not be less than 125
percent of the sum of the annual benefits under such plans which the Participant
had accrued as of the close of the last Limitation Year beginning before
January 1, 1987, disregarding any changes in the terms and conditions of the
plan after May 5, 1986. The preceding sentence applies only if the defined
benefit plans individually and in the aggregate satisfied the requirements of
Code Section 415 for all Limitation Years beginning before January 1, 1987.


  Defined Contribution Dollar Limitation means, for Limitation Years beginning
after December 31, 1994, $30,000, as adjusted under Code Section 415(d).


  Defined Contribution Plan Fraction means a fraction, the numerator of which is
the sum of the Annual Additions to the Participant’s account under all the
defined contribution plans (whether or not terminated) maintained by the
Employer for the current and all prior Limitation Years (including the Annual
Additions attributable to the Participant’s nondeductible employee contributions
to all defined benefit plans, whether or not terminated, maintained by the
Employer, and the Annual Additions attributable to all welfare benefit funds,
individual medical accounts, and simplified employee pensions, maintained by the
Employer), and the denominator of which is the sum of the maximum aggregated
amounts for the current and all prior Limitation Years of service with the
Employer (regardless of whether a defined contribution plan was maintained by
the Employer). The maximum aggregate amount in any Limitation Year is the lesser
of (i) 125 percent of the dollar limitation under Code Section 415(c)(1)(A)
after adjustment under Code Section 415(d) or (ii) 35 percent of the
Participant’s Compensation for such year.


  If the Employee was a participant as of the end of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the Defined Benefit Fraction would otherwise exceed 1.0 under the
terms of this Plan. Under the adjustment, an amount equal to the product of (i)
the excess of the sum of the fractions over 1.0 times (ii) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last Limitation Year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the plan made
after May 5, 1986, but using the Code Section 415 limitation applicable to the
first Limitation Year beginning on or after January 1, 1987.


  The Annual Addition for any Limitation Year beginning before January 1, 1987,
shall not be recomputed to treat all employee contributions as Annual Additions.


  Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 415(c) as modified by Code Section 415(h)) or affiliated
service groups (as defined in Code Section 414(m)) of which the adopting
employer is a part, and any other entity required to be aggregated with the
employer pursuant to regulations under Code Section 414(o).


  Excess Amount means the excess of the Participant’s Annual Additions for the
Limitation Year over the Maximum Permissible Amount.


  Highest Average Compensation means the average Compensation for the three
consecutive Limitation Years while he was an Employee (actual consecutive
Limitation Years while he was an Employee, if employed less than three years)
that produces the highest average.


  Limitation Year means the consecutive 12-month period ending on the last day
of each Plan Year, including corresponding consecutive 12-month periods before
April 1, 1998. If the Limitation Year is other than the calendar year, execution
of this Plan (or any amendment to this Plan changing the Limitation Year)
constitutes the Employer’s adoption of a written resolution electing the
Limitation Year. If the Limitation Year is amended to a different consecutive
12-month period, the new Limitation Year must begin on a date within the
Limitation Year in which the amendment is made.


  Maximum Permissible Amount means the maximum Annual Addition that may be
contributed or allocated to a Participant’s Account under the Plan for any
Limitation Year. This amount shall not exceed the lesser of:


  (1) The Defined Contribution Dollar Limitation, or


  (2) 25 percent of the Participant's Compensation for the Limitation Year.


  The compensation limitation referred to in (2) shall not apply to any
contribution for medical benefits (within the meaning of Code Section 401(h) or
419A(f)(2)) which is otherwise treated as an Annual Addition under Code Section
415(l)(1) or 419A(d)(2).


  If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:




                                 Number of months in the short Limitation Year
                                 ---------------------------------------------
                                                      12



  Projected Annual Benefit means the annual retirement benefit (adjusted to an
actuarially equivalent straight life annuity if such benefit is expressed in a
form other than a straight life annuity or qualified joint and survivor annuity)
to which the Participant would be entitled under the terms of the plan assuming:


  (1) the Participant will continue employment until normal retirement age under
the plan (or current age, if later), and


  (2) the Participant’s Compensation for the current Limitation Year and all
other relevant factors used to determine benefits under the Plan will remain
constant for all future Limitation Years.


  (b) If the Participant does not participate in, and has never participated in,
another qualified plan maintained by the Employer or a welfare benefit fund, as
defined in Code Section 419(e), maintained by the Employer, or an individual
medical account, as defined in Code Section 415(l)(2), maintained by the
Employer, or a simplified employee pension, as defined in Code Section 408(k),
maintained by the Employer, which provides an Annual Addition, the amount of
Annual Additions which may be credited to the Participant’s Account for any
Limitation Year shall not exceed the lesser of the Maximum Permissible Amount or
any other limitation contained in this Plan. If the Employer Contribution that
would otherwise be contributed or allocated to the Participant’s Account would
cause the Annual Additions for the Limitation Year to exceed the Maximum
Permissible Amount, the amount contributed or allocated shall be reduced so that
the Annual Additions for the Limitation Year will equal the Maximum Permissible
Amount.


  (c) Prior to determining the Participant’s actual Compensation for the
Limitation Year, the Employer may determine the Maximum Permissible Amount for a
Participant on the basis of a reasonable estimation of the Participant’s
Compensation for the Limitation Year, uniformly determined for all Participants
similarly situated.


  (d) As soon as is administratively feasible after the end of the Limitation
Year, the Maximum Permissible Amount for the Limitation Year will be determined
on the basis of the Participant’s actual Compensation for the Limitation Year.


  (e) If a reasonable error in estimating a Participant’s Compensation for the
Limitation Year, a reasonable error in determining the amount of elective
deferrals (within the meaning of Code Section 402(g)(3)) that may be made with
respect to any individual under the limits of Code Section 415, or under other
facts and circumstances allowed by the Internal Revenue Service, there is an
Excess Amount, the excess will be disposed of as follows:


  (1) Any Elective Deferral Contributions that are not the basis for Matching
Contributions (plus attributable earnings), to the extent they would reduce the
Excess Amount, will be distributed to the Participant.


  (2) If after the application of (1) above an Excess Amount still exists, any
Elective Deferral Contributions that are the basis for Matching Contributions
(plus attributable earnings), to the extent they would reduce the Excess Amount,
will be distributed to the Participant. Concurrently with the distribution of
such Elective Deferral Contributions, any Matching Contributions which relate to
any Elective Deferral Contributions distributed in the preceding sentence, to
the extent such application would reduce the Excess Amount, will be applied as
provided in (3) or (4) below:


  (3) If after the application of (2) above an Excess Amount still exists, and
the Participant is covered by the Plan at the end of the Limitation Year, the
Excess Amount in the Participant’s Account will be used to reduce Employer
Contributions for such Participant in the next Limitation Year, and each
succeeding Limitation Year if necessary.


  (4) If after the application of (2) above an Excess Amount still exists, and
the Participant is not covered by the Plan at the end of the Limitation Year,
the Excess Amount will be held unallocated in a suspense account. The suspense
account will be applied to reduce future Employer Contributions for all
remaining Participants in the next Limitation Year, and each succeeding
Limitation Year if necessary.


  (5) If a suspense account is in existence at any time during a Limitation Year
pursuant to this (e), it will participate in the allocation of investment gains
or losses. If a suspense account is in existence at any time during a particular
Limitation Year, all amounts in the suspense account must be allocated and
reallocated to Participant’s Accounts before any Employer Contributions may be
made to the Plan for that Limitation Year. Excess Amounts held in a suspense
account may not be distributed to Participants or former Participants.


  (f) This (f) applies if, in addition to this Plan, the Participant is covered
under another qualified defined contribution plan maintained by the Employer, a
welfare benefit fund maintained by the Employer, an individual medical account
maintained by the Employer, or a simplified employee pension maintained by the
Employer which provides an Annual Addition during any Limitation Year. The
aggregate Annual Additions under all such qualified defined contribution plans,
welfare benefit funds, individual medical accounts, and simplified employee
pensions for the Limitation Year will not exceed the Maximum Permissible Amount.
Any reduction necessary shall be made first to the profit sharing plans, then to
all other such qualified defined contribution plans and welfare benefit funds,
individual medical accounts, and simplified employee pensions and, if necessary,
by reducing first those that were most recently allocated. Simplified employee
pensions shall be deemed to be allocated first, followed by welfare benefit
funds and individual medical accounts. However, elective deferral contributions
shall be the last contributions reduced before the simplified employee pension,
welfare benefit fund, or individual medical account is reduced.


  (g) If the Employer maintains, or at any time maintained, a qualified defined
benefit plan covering any Participant in this Plan, the sum of the Participant’s
Defined Benefit Plan Fraction and Defined Contribution Plan Fraction will not
exceed 1.0 in any Limitation Year. The Projected Annual Benefit shall be limited
first. If the Participant’s annual benefit(s) equal his Projected Annual
Benefit, as limited, then Annual Additions to the defined contribution plan(s)
shall be limited to the extent needed to reduce the sum to 1.0 in the same
manner in which the Annual Additions are limited to meet the Maximum Permissible
Amount. This subparagraph shall cease to apply effective as of the first
Limitation Year beginning on or after January 1, 2000.



SECTION 3.05--EXCESS AMOUNTS.

  (a) Definitions. For the purposes of this section, the following terms are
defined:


  ACP means the average (expressed as a percentage) of the Contribution
Percentages of the Eligible Participants in a group.


  ADP means the average (expressed as a percentage) of the Deferral Percentages
of the Eligible Participants in a group.


  Aggregate Limit means the greater of:


  (1) The sum of:


  (i) 125 percent of the greater of the ADP of the Nonhighly Compensated
Employees for the prior Plan Year or the ACP of the Nonhighly Compensated
Employees under the plan subject to Code Section 401(m) for the Plan Year
beginning with or within the prior Plan Year of the cash or deferred
arrangement, and


  (ii) the lesser of 200 percent or 2 percent plus the lesser of such ADP or
ACP.


  (2) The sum of:


  (i) 125 percent of the lesser of the ADP of the Nonhighly Compensated
Employees for the prior Plan Year or the ACP of the Nonhighly Compensated
Employees under the plan subject to Code Section 401(m) for the Plan Year
beginning with or within the prior Plan Year of the cash or deferred
arrangement, and


  (ii) the lesser of 200 percent or 2 percent plus the greater of such ADP or
ACP.


  If the Employer has elected to use the current testing method, then, in
calculating the Aggregate Limit for a particular Plan Year, the Nonhighly
Compensated Employees’ ADP and ACP for that Plan Year, instead of the prior Plan
Year, is used.


  Contribution Percentage means the ratio (expressed as a percentage) of the
Eligible Participant’s Contribution Percentage Amounts to the Eligible
Participant’s Compensation for the Plan Year (whether or not the Eligible
Participant was an Eligible Participant for the entire Plan Year). For an
Eligible Participant for whom such Contribution Percentage Amounts for the Plan
Year are zero, the percentage is zero.


  Contribution Percentage Amounts means the sum of the Participant Contributions
and Matching Contributions (that are not Qualified Matching Contributions taken
into account for purposes of the ADP Test) made under the Plan on behalf of the
Eligible Participant for the Plan Year. Such Contribution Percentage Amounts
shall not include Matching Contributions that are forfeited either to correct
Excess Aggregate Contributions or because the Contributions to which they relate
are Excess Elective Deferrals, Excess Contributions, or Excess Aggregate
Contributions. Under such rules as the Secretary of the Treasury shall
prescribe, in determining the Contribution Percentage the Employer may elect to
include Qualified Nonelective Contributions under this Plan which were not used
in computing the Deferral Percentage. The Employer may also elect to use
Elective Deferral Contributions in computing the Contribution Percentage so long
as the ADP Test is met before the Elective Deferral Contributions are used in
the ACP Test and continues to be met following the exclusion of those Elective
Deferral Contributions that are used to meet the ACP Test.


  Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions under this Plan on behalf of the Eligible Participant for
the Plan Year to the Eligible Participant’s Compensation for the Plan Year
(whether or not the Eligible Participant was an Eligible Participant for the
entire Plan Year). The Elective Deferral Contributions used to determine the
Deferral Percentage shall include Excess Elective Deferrals (other than Excess
Elective Deferrals of Nonhighly Compensated Employees that arise solely from
Elective Deferral Contributions made under this Plan or any other plans of the
Employer or a Controlled Group member), but shall exclude Elective Deferral
Contributions that are used in computing the Contribution Percentage (provided
the ADP Test is satisfied both with and without exclusion of these Elective
Deferral Contributions). Under such rules as the Secretary of the Treasury shall
prescribe, the Employer may elect to include Qualified Nonelective Contributions
and Qualified Matching Contributions under this Plan in computing the Deferral
Percentage. For an Eligible Participant for whom such contributions on his
behalf for the Plan Year are zero, the percentage is zero.


  Elective Deferral Contributions means any employer contributions made to a
plan at the election of a participant, in lieu of cash compensation, and shall
include contributions made pursuant to a salary reduction agreement or other
deferral mechanism. With respect to any taxable year, a participant’s Elective
Deferral Contributions are the sum of all employer contributions made on behalf
of such participant pursuant to an election to defer under any qualified cash or
deferred arrangement described in Code Section 401(k), any salary reduction
simplified employee pension plan described in Code Section 408(k)(6), any SIMPLE
IRA plan described in Code Section 408(p), any eligible deferred compensation
plan under Code Section 457, any plan described under Code Section 501(c)(18),
and any employer contributions made on behalf of a participant for the purchase
of an annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. Elective Deferral Contributions shall not include any deferrals
properly distributed as excess annual additions.


  Eligible Participant means, for purposes of determining the Deferral
Percentage, any Employee who is otherwise entitled to make Elective Deferral
Contributions under the terms of the Plan for the Plan Year. Eligible
Participant means, for purposes of determining the Contribution Percentage, any
Employee who is eligible (i) to make a Participant Contribution or an Elective
Deferral Contribution (if the Employer takes such contributions into account in
the calculation of the Contribution Percentage), or (ii) to receive a Matching
Contribution (including forfeitures) or a Qualified Matching Contribution. If a
Participant Contribution is required as a condition of participation in the
Plan, any Employee who would be a Participant in the Plan if such Employee made
such a contribution shall be treated as an Eligible Participant on behalf of
whom no Participant Contributions are made.


  Excess Aggregate Contributions means, with respect to any Plan Year, the
excess of:


  (1) The aggregate Contribution Percentage Amounts taken into account in
computing the numerator of the Contribution Percentage actually made on behalf
of Highly Compensated Employees for such Plan Year, over


  (2) The maximum Contribution Percentage Amounts permitted by the ACP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such percentages).


  Such determination shall be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.


  Excess Contributions means, with respect to any Plan Year, the excess of:


  (1) The aggregate amount of employer contributions actually taken into account
in computing the Deferral Percentage of Highly Compensated Employees for such
Plan Year, over


  (2) The maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in the order of the Deferral Percentages, beginning with
the highest of such percentages).


  Such determination shall be made after first determining Excess Elective
Deferrals.


  Excess Elective Deferrals means those Elective Deferral Contributions that are
includible in a Participant’s gross income under Code Section 402(g) to the
extent such Participant’s Elective Deferral Contributions for a taxable year
exceed the dollar limitation under such Code section. Excess Elective Deferrals
shall be treated as Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article, under the Plan, unless such amounts are distributed no
later than the first April 15 following the close of the Participant’s taxable
year.


  Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a participant on account of a Participant Contribution made by such
participant, or on account of a participant’s Elective Deferral Contributions,
under a plan maintained by the Employer or a Controlled Group member.


  Participant Contributions means contributions made to the plan by or on behalf
of a participant that are included in the participant’s gross income in the year
in which made and that are maintained under a separate account to which the
earnings and losses are allocated.


  Qualified Matching Contributions means Matching Contributions which are
subject to the distribution and nonforfeitability requirements under Code
Section 401(k) when made.


  Qualified Nonelective Contributions means any employer contributions (other
than Matching Contributions) which an employee may not elect to have paid to him
in cash instead of being contributed to the plan and which are subject to the
distribution and nonforfeitability requirements under Code Section 401(k) when
made.


  (b) Excess Elective Deferrals. A Participant may assign to this Plan any
Excess Elective Deferrals made during a taxable year of the Participant by
notifying the Plan Administrator in writing on or before the first following
March 1 of the amount of the Excess Elective Deferrals to be assigned to the
Plan. A Participant is deemed to notify the Plan Administrator of any Excess
Elective Deferrals that arise by taking into account only those Elective
Deferral Contributions made to this Plan and any other plan of the Employer or a
Controlled Group member. The Participant’s claim for Excess Elective Deferrals
shall be accompanied by the Participant’s written statement that if such amounts
are not distributed, such Excess Elective Deferrals will exceed the limit
imposed on the Participant by Code Section 402(g) for the year in which the
deferral occurred. The Excess Elective Deferrals assigned to this Plan cannot
exceed the Elective Deferral Contributions allocated under this Plan for such
taxable year.


  Notwithstanding any other provisions of the Plan, Elective Deferral
Contributions in an amount equal to the Excess Elective Deferrals assigned to
this Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant to whose Account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year.


  The Excess Elective Deferrals shall be adjusted for income or loss. The income
or loss allocable to such Excess Elective Deferrals shall be equal to the income
or loss allocable to the Participant’s Elective Deferral Contributions for the
taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Participant’s Account resulting from Elective Deferral Contributions.


  Any Matching Contributions which were based on the Elective Deferral
Contributions which are distributed as Excess Elective Deferrals, plus any
income and minus any loss allocable thereto, shall be forfeited.


  (c) ADP Test. As of the end of each Plan Year after Excess Elective Deferrals
have been determined, the Plan must satisfy the ADP Test. The ADP Test shall be
satisfied using the prior year testing method, unless the Employer has elected
to use the current year testing method.


  (1) Prior Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ADP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:


  (i) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ADP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or


  (ii) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:


  A. shall not exceed the prior year's ADP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and


  B. the difference between such ADPs is not more than 2.


  If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be
3 percent, unless the Employer has elected to use the Plan Year’s ADP for these
Eligible Participants.


  (2) Current Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ADP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:


  (i) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or


  (ii) The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:


  A. shall not exceed the ADP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and


  B. the difference between such ADP's is not more than 2.


  If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) the Plan otherwise meets one of
the conditions specified in Internal Revenue Service Notice 98-1 (or superseding
guidance) for changing from the current year testing method.


  A Participant is a Highly Compensated Employee for a particular Plan Year if
he meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.


  The Deferral Percentage for any Eligible Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Elective
Deferral Contributions (and Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, if treated as Elective Deferral Contributions
for purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by the
Employer or a Controlled Group member shall be determined as if such Elective
Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two or more
cash or deferred arrangements that have different plan years, all cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single arrangement. The foregoing notwithstanding, certain plans
shall be treated as separate if mandatorily disaggregated under the regulations
of Code Section 401(k).


  In the event this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. Any
adjustments to the Nonhighly Compensated Employee ADP for the prior year shall
be made in accordance with Internal Revenue Service Notice 98-1 (or superseding
guidance), unless the Employer has elected to use the current year testing
method. Plans may be aggregated in order to satisfy Code Section 401(k) only if
they have the same plan year and use the same testing method for the ADP Test.


  For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.


  The Employer shall maintain records sufficient to demonstrate satisfaction of
the ADP Test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.


  If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.


  Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than the last day of each Plan Year to Participants to whose Accounts such
Excess Contributions were allocated for the preceding Plan Year. Excess
Contributions are allocated to the Highly Compensated Employees with the largest
amounts of employer contributions taken into account in calculating the ADP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such employer contributions and continuing
in descending order until all of the Excess Contributions have been allocated.
For purposes of the preceding sentence, the “largest amount” is determined after
distribution of any Excess Contributions. If such excess amounts are distributed
more than 2 1/2 months after the last day of the Plan Year in which such excess
amounts arose, a 10 percent excise tax shall be imposed on the employer
maintaining the plan with respect to such amounts.


  Excess Contributions shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article.


  The Excess Contributions shall be adjusted for income or loss. The income or
loss allocable to such Excess Contributions allocated to each Participant shall
be equal to the income or loss allocable to the Participant’s Elective Deferral
Contributions (and, if applicable, Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) for the Plan Year in which the excess
occurred multiplied by a fraction. The numerator of the fraction is the Excess
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if such contributions are included in the ADP Test).


  Excess Contributions allocated to a Participant shall be distributed from the
Participant’s Account resulting from Elective Deferral Contributions. If such
Excess Contributions exceed the balance in the Participant’s Account resulting
from Elective Deferral Contributions, the balance shall be distributed from the
Participant’s Account resulting from Qualified Matching Contributions (if
applicable) and Qualified Nonelective Contributions, respectively.


  Any Matching Contributions which were based on the Elective Deferral
Contributions which are distributed as Excess Contributions, plus any income and
minus any loss allocable thereto, shall be forfeited.


  (d) ACP Test. As of the end of each Plan Year, the Plan must satisfy the ACP
Test. The ACP Test shall be satisfied using the prior year testing method,
unless the Employer has elected to use the current year testing method.


  (1) Prior Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the
prior year’s ACP for Eligible Participants who were Nonhighly Compensated
Employees for the prior Plan Year must satisfy one of the following tests:


  (i) The ACP for the Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ACP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or


  (ii) The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:


  A. shall not exceed the prior year's ACP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year multiplied by 2, and


  B. the difference between such ACPs is not more than 2.


  If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Participant Contributions, provides for Matching
Contributions, or both, for purposes of the foregoing tests, the prior year’s
Nonhighly Compensated Employees’ ACP shall be 3 percent, unless the Employer has
elected to use the Plan Year’s ACP for these Eligible Participants.


  (2) Current Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ACP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:


  (i) The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or


  (ii) The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:


  A. shall not exceed the ACP for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 2, and


  B. the difference between such ACPs is not more than 2.


  If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) the Plan otherwise meets one of
the conditions specified in Internal Revenue Service Notice 98-1 (or superseding
guidance) for changing from the current year testing method.


  A Participant is a Highly Compensated Employee for a particular Plan Year if
he meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.


  Multiple Use. If one or more Highly Compensated Employees participate in both
a cash or deferred arrangement and a plan subject to the ACP Test maintained by
the Employer or a Controlled Group member, and the sum of the ADP and ACP of
those Highly Compensated Employees subject to either or both tests exceeds the
Aggregate Limit, then the Contribution Percentage of those Highly Compensated
Employees who also participate in a cash or deferred arrangement will be reduced
in the manner described below for allocating Excess Aggregate Contributions so
that the limit is not exceeded. The amount by which each Highly Compensated
Employee’s Contribution Percentage is reduced shall be treated as an Excess
Aggregate Contribution. The ADP and ACP of the Highly Compensated Employees are
determined after any corrections required to meet the ADP Test and ACP Test and
are deemed to be the maximum permitted under such tests for the Plan Year.
Multiple use does not occur if either the ADP or ACP of the Highly Compensated
Employees does not exceed 1.25 multiplied by the ADP and ACP, respectively, of
the Nonhighly Compensated Employees.


  The Contribution Percentage for any Eligible Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to his account under two or more plans described in
Code Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by the Employer or a Controlled Group member shall be determined as
if the total of such Contribution Percentage Amounts was made under each plan.
If a Highly Compensated Employee participates in two or more cash or deferred
arrangements that have different plan years, all cash or deferred arrangements
ending with or within the same calendar year shall be treated as a single
arrangement. The foregoing notwithstanding, certain plans shall be treated as
separate if mandatorily disaggregated under the regulations of Code Section
401(m).


  In the event this Plan satisfies the requirements of Code Section 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Contribution Percentage of Employees as if all such plans were a single plan.
Any adjustments to the Nonhighly Compensated Employee ACP for the prior year
shall be made in accordance with Internal Revenue Service Notice 98-1 (or
superseding guidance), unless the Employer has elected to use the current year
testing method. Plans may be aggregated in order to satisfy Code Section 401(m)
only if they have the same plan year and use the same testing method for the ACP
Test.


  For purposes of the ACP Test, Participant Contributions are considered to have
been made in the Plan Year in which contributed to the Plan. Matching
Contributions and Qualified Nonelective Contributions will be considered to have
been made for a Plan Year if made no later than the end of the 12-month period
beginning on the day after the close of the Plan Year.


  The Employer shall maintain records sufficient to demonstrate satisfaction of
the ACP Test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.


  Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if not vested, or distributed, if vested, no later than the last day
of each Plan Year to Participants to whose Accounts such Excess Aggregate
Contributions were allocated for the preceding Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all of the Excess Aggregate Contributions
have been allocated. For purposes of the preceding sentence, the “largest
amount” is determined after distribution of any Excess Aggregate Contributions.
If such Excess Aggregate Contributions are distributed more than 2 1/2 months
after the last day of the Plan Year in which such excess amounts arose, a 10
percent excise tax shall be imposed on the employer maintaining the plan with
respect to such amounts.


  Excess Aggregate Contributions shall be treated as Annual Additions, as
defined in the CONTRIBUTION LIMITATION SECTION of this article.


  The Excess Aggregate Contributions shall be adjusted for income or loss. The
income or loss allocable to such Excess Aggregate Contributions allocated to
each Participant shall be equal to the income or loss allocable to the
Participant’s Contribution Percentage Amounts for the Plan Year in which the
excess occurred multiplied by a fraction. The numerator of the fraction is the
Excess Aggregate Contributions. The denominator of the fraction is the closing
balance without regard to any income or loss occurring during such Plan Year (as
of the end of such Plan Year) of the Participant’s Account resulting from
Contribution Percentage Amounts.


  Excess Aggregate Contributions allocated to a Participant shall be distributed
from the Participant’s Account resulting from Participant Contributions that are
not required as a condition of employment or participation or for obtaining
additional benefits from Employer Contributions. If such Excess Aggregate
Contributions exceed the balance in the Participant’s Account resulting from
such Participant’s Contributions, the balance shall be forfeited, if not vested,
or distributed, if vested, on a pro-rata basis from the Participant’s Account
resulting from Contribution Percentage Amounts.


  (e) Employer Elections. The Employer has not made an election to use the
current year testing method.



ARTICLE IV


INVESTMENT OF CONTRIBUTIONS


SECTION 4.01--INVESTMENT AND TIMING OF CONTRIBUTIONS.

        The handling of Contributions is governed by the provisions of the Trust
Agreement, the Annuity Contract, and any other funding arrangement in which the
Plan Fund is or may be held or invested. To the extent permitted by the Trust
Agreement, Annuity Contract, or other funding arrangement, the parties named
below shall direct the Contributions to the guaranteed benefit policy portion of
the Annuity Contract, any of the investment options available under the Annuity
Contract, or any of the investment vehicles available under the Trust Agreement
and may request the transfer of amounts resulting from those Contributions
between such investment options and investment vehicles or the transfer of
amounts between the guaranteed benefit policy portion of the Annuity Contract
and such investment options and investment vehicles. A Participant may not
direct the Trustee or Insurer to invest the Participant's Account in
collectibles. Collectibles mean any work of art, rug or antique, metal or gem,
stamp or coin, alcoholic beverage, or other tangible personal property specified
by the Secretary of the Treasury. However, for tax years beginning after
December 31, 1997, certain coins and bullion as provided in Code Section
408(m)(3) shall not be considered collectibles. To the extent that a Participant
who has investment direction fails to give timely direction, the Primary
Employer shall direct the investment of his Account. If the Primary Employer has
investment direction, such Account shall be invested ratably in the guaranteed
benefit policy portion of the Annuity Contract, the investment options available
under the Annuity Contract, or the investment vehicles available under the Trust
Agreement in the same manner as the Accounts of all other Participants who do
not direct their investments. The Primary Employer shall have investment
direction for amounts which have not been allocated to Participants. To the
extent an investment is no longer available, the Primary Employer may require
that amounts currently held in such investment be reinvested in other
investments.

        At least annually, the Named Fiduciary shall review all pertinent
Employee information and Plan data in order to establish the funding policy of
the Plan and to determine appropriate methods of carrying out the Plan's
objectives. The Named Fiduciary shall inform the Trustee and any Investment
Manager of the Plan's short-term and long-term financial needs so the investment
policy can be coordinated with the Plan's financial requirements.

  (a) Employer Contributions other than Elective Deferral Contributions: The
Primary Employer shall direct the investment of such Employer Contributions and
transfer of amounts resulting from those Contributions.


  (b) Elective Deferral Contributions: The Participant shall direct the
investment of Elective Deferral Contributions and transfer of amounts resulting
from those Contributions.


  (c) Rollover Contributions: The Participant shall direct the investment of
Rollover Contributions and transfer of amounts resulting from those
Contributions.


         However, the Named Fiduciary may delegate to the Investment Manager
investment discretion for Contributions and amounts which are not subject to
Participant direction.

        The Employer shall pay to the Insurer or Trustee, as applicable, the
Elective Deferral Contributions for each Plan Year not later than the end of the
12-month period immediately following the Plan Year for which they are deemed to
be paid.

         All Contributions are forwarded by the Employer to the Trustee to be
deposited in the Trust Fund or to the Insurer to be deposited under the Annuity
Contract, as applicable. Contributions that are accumulated through payroll
deduction shall be paid to the Trustee or Insurer, as applicable, by the earlier
of (i) the date the Contributions can reasonably be segregated from the
Employer's assets, or (ii) the 15th business day of the month following the
month in which the Contributions would otherwise have been paid in cash to the
Participant

.


SECTION 4.01A--INVESTMENT IN QUALIFYING EMPLOYER SECURITIES.

        All or some portion of the Participant's Account may be invested in
Qualifying Employer Securities. If the Participant has investment control, once
an investment in the Qualifying Employer Securities Fund is made available to
Participants, it shall continue to be available unless the Plan is amended to
disallow such available investment. In the absence of an election to invest in
Qualifying Employer Securities, Participants shall be deemed to have elected to
have their Accounts invested wholly in other investment options of the
Investment Fund. Once an election is made, it shall be considered to continue
until a new election is made.

        For purposes of determining the annual valuation of the Plan, and for
reporting to Participants and regulatory authorities, the assets of the Plan
shall be valued at least annually on the Valuation Date which corresponds to the
last day of the Plan Year. The fair market value of Qualifying Employer
Securities shall be determined on such Valuation Date. The prices of Qualifying
Employer Securities as of the date of the transaction shall apply for purposes
of valuing distributions and other transactions of the Plan to the extent such
value is representative of the fair market value of such securities in the
opinion of the Plan Administrator. The value of a Participant's Account held in
the Qualifying Employer Securities Fund may be expressed in units.

        If the Qualifying Employer Securities are not publicly traded, or if an
extremely thin market exists for such securities so that reasonable valuation
may not be obtained from the market place, then such securities must be valued
at least annually by an independent appraiser who is not associated with the
Employer, the Plan Administrator, the Trustee, or any person related to any
fiduciary under the Plan. The independent appraiser may be associated with a
person who is merely a contract administrator with respect to the Plan, but who
exercises no discretionary authority and is not a plan fiduciary.

        If there is a public market for Qualifying Employer Securities of the
type held by the Plan, then the Plan Administrator may use as the value of the
securities the price at which such securities trade in such market. If the
Qualifying Employer Securities do not trade on the relevant date, or if the
market is very thin on such date, then the Plan Administrator may use for the
valuation the next preceding trading day on which the trading prices are
representative of the fair market value of such securities in the opinion of the
Plan Administrator.

        Cash dividends payable on the Qualifying Employer Securities shall be
reinvested in additional shares of such securities. In the event of any cash or
stock dividend or any stock split, such dividend or split shall be credited to
the Accounts based on the number of shares of Qualifying Employer Securities
credited to each Account as of the payable date of such dividend or split.

        All purchases of Qualifying Employer Securities shall be made at a
price, or prices, which, in the judgement of the Plan Administrator, do not
exceed the fair market value of such securities.

        In the event that the Trustee acquires Qualifying Employer Securities by
purchase from a "disqualified person" as defined in Code Section 4975(e)(2) or
from a "party-in-interest" as defined in ERISA Section 3(14), the terms of such
purchase shall contain the provision that in the event there is a final
determination by the Internal Revenue Service, the Department of Labor, or court
of competent jurisdiction that the fair market value of such securities as of
the date of purchase was less than the purchase price paid by the Trustee, then
the seller shall pay or transfer, as the case may be, to the Trustee an amount
of cash or shares of Qualifying Employer Securities equal in value to the
difference between the purchase price and such fair market value for all such
shares. In the event that cash or shares of Qualifying Employer Securities are
paid or transferred to the Trustee under this provision, such securities shall
be valued at their fair market value as of the date of such purchase, and
interest at a reasonable rate from the date of purchase to the date of payment
or transfer shall be paid by the seller on the amount of cash paid.

        The Plan Administrator may direct the Trustee to sell, resell, or
otherwise dispose of Qualifying Employer Securities to any person, including the
Employer, provided that any such sales to any disqualified person or
party-in-interest, including the Employer, will be made at not less than the
fair market value and no commission will be charged. Any such sale shall be made
in conformance with ERISA Section 408(e).

         The Employer is responsible for compliance with any applicable Federal
or state securities law with respect to all aspects of the Plan. If the
Qualifying Employer Securities or interest in this Plan are required to be
registered in order to permit investment in the Qualifying Employer Securities
Fund as provided in this section, then such investment will not be effective
until the later of the effective date of the Plan or the date such registration
or qualification is effective. The Employer, at its own expense, will take or
cause to be taken any and all such actions as may be necessary or appropriate to
effect such registration or qualification. Further, if the Trustee is directed
to dispose of any Qualifying Employer Securities held under the Plan under
circumstances which require registration or qualification of the securities
under applicable Federal or state securities laws, then the Employer will, at
its own expense, take or cause to be taken any and all such action as may be
necessary or appropriate to effect such registration or qualification. The
Employer is responsible for all compliance requirements under Section 16 of the
Securities Act.


ARTICLE V


BENEFITS


SECTION 5.01--RETIREMENT BENEFITS.

        On a Participant's Retirement Date, his Vested Account shall be
distributed to him according to the distribution of benefits provisions of
Article VI and the provisions of the SMALL AMOUNTS SECTION of Article X.


SECTION 5.02--DEATH BENEFITS.

        If a Participant dies before his Annuity Starting Date, his Vested
Account shall be distributed according to the distribution of benefits
provisions of Article VI and the provisions of the SMALL AMOUNTS SECTION of
Article X.


SECTION 5.03--VESTED BENEFITS.

        If an Inactive Participant's Vested Account is not payable under the
SMALL AMOUNTS SECTION of Article X, he may elect, but is not required, to
receive a distribution of his Vested Account after he ceases to be an Employee.
A distribution under this paragraph shall be a retirement benefit and shall be
distributed to the Participant according to the distribution of benefits
provisions of Article VI.

         A Participant may not elect to receive a distribution under the
provisions of this section after he again becomes an Employee until he
subsequently ceases to be an Employee and meets the requirements of this
section.

        If an Inactive Participant does not receive an earlier distribution,
upon his Retirement Date or death, his Vested Account shall be distributed
according to the provisions of the RETIREMENT BENEFITS SECTION or the DEATH
BENEFITS SECTION of Article V.

        The Nonvested Account of an Inactive Participant who has ceased to be an
Employee shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.


SECTION 5.04--WHEN BENEFITS START.

  (a) Unless otherwise elected, benefits shall begin before the 60th day
following the close of the Plan Year in which the latest date below occurs:


  (1) The date the Participant attains age 65 (or Normal Retirement Age, if
earlier).


  (2) The 10th anniversary of the Participant's Entry Date.


  (3) The date the Participant ceases to be an Employee.


  Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is immediately distributable, within the meaning of
the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to be an election
to defer the start of benefits sufficient to satisfy this section.


  The Participant may elect to have his benefits begin after the latest date for
beginning benefits described above, subject to the following provisions of this
section. The Participant shall make the election in writing. Such election must
be made before his Normal Retirement Date or the date he ceases to be an
Employee, if later. The election must describe the form of distribution and the
date benefits will begin. The Participant shall not elect a date for beginning
benefits or a form of distribution that would result in a benefit payable when
he dies which would be more than incidental within the meaning of governmental
regulations.


  Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.


  (b) The Participant’s Vested Account which results from Elective Deferral
Contributions may not be distributed to a Participant or to his Beneficiary (or
Beneficiaries) in accordance with the Participant’s or Beneficiary’s (or
Beneficiaries’) election, earlier than separation from service, death, or
disability. Such amount may also be distributed upon:


  (1) Termination of the Plan, as permitted in Article VIII.


  (2) The disposition by the Employer, if the Employer is a corporation, to an
unrelated corporation of substantially all of the assets, within the meaning of
Code Section 409(d)(2), used in a trade or business of the Employer if the
Employer continues to maintain the Plan after the disposition, but only with
respect to Employees who continue employment with the corporation acquiring such
assets.


  (3) The disposition by the Employer, if the Employer is a corporation, to an
unrelated entity of the Employer’s interest in a subsidiary, within the meaning
of Code Section 409(d)(3), if the Employer continues to maintain the Plan, but
only with respect to Employees who continue employment with such subsidiary.


  (4) The attainment of age 59 1/2 as permitted in the WITHDRAWAL BENEFITS
SECTION of this article.


  (5) The hardship of the Participant as permitted in the WITHDRAWAL BENEFITS
SECTION of this article.


  All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefit provisions of
Article VI. In addition, distributions that are triggered by (1), (2) and (3)
above must be made in a lump sum. A lump sum shall include a distribution of an
annuity contract.



SECTION 5.05--WITHDRAWAL BENEFITS.

        A Participant may withdraw any part of his Vested Account resulting from
Rollover Contributions. A Participant may make such a withdrawal at any time.

         A Participant who has attained age 59 1/2 may withdraw any part of his
Vested Account which results from the following Contributions:

  Elective Deferral Contributions   Matching Contributions


        A Participant may make such a withdrawal at any time.

        A Participant may withdraw any part of his Vested Account which results
from the following Contributions:

        Elective Deferral Contributions

in the event of hardship due to an immediate and heavy financial need.
Withdrawals from the Participant’s Account resulting from Elective Deferral
Contributions shall be limited to the amount of the Participant’s Elective
Deferral Contributions. Immediate and heavy financial need shall be limited to:
(i) expenses incurred or necessary for medical care, described in Code Section
213(d), of the Participant, the Participant’s spouse, or any dependents of the
Participant (as defined in Code Section 152); (ii) purchase (excluding mortgage
payments) of a principal residence for the Participant; (iii) payment of
tuition, related educational fees, and room and board expenses, for the next 12
months of post-secondary education for the Participant, his spouse, children, or
dependents; (iv) the need to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence; or (v) any other distribution which is deemed by the
Commissioner of Internal Revenue to be made on account of immediate and heavy
financial need as provided in Treasury regulations.

        No withdrawal shall be allowed which is not necessary to satisfy such
immediate and heavy financial need. Such withdrawal shall be deemed necessary
only if all of the following requirements are met: (i) the distribution is not
in excess of the amount of the immediate and heavy financial need (including
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Participant
has obtained all distributions, other than hardship distributions, and all
nontaxable loans currently available under all plans maintained by the Employer;
(iii) the Plan, and all other plans maintained by the Employer, provide that the
Participant's elective contributions and participant contributions will be
suspended for at least 12 months after receipt of the hardship distribution; and
(iv) the Plan, and all other plans maintained by the Employer, provide that the
Participant may not make elective contributions for the Participant's taxable
year immediately following the taxable year of the hardship distribution in
excess of the applicable limit under Code Section 402(g) for such next taxable
year less the amount of such Participant's elective contributions for the
taxable year of the hardship distribution. The Plan will suspend elective
contributions and participant contributions for 12 months and limit elective
deferrals as provided in the preceding sentence. A Participant shall not cease
to be an Eligible Participant, as defined in the EXCESS AMOUNTS SECTION of
Article III, merely because his elective contributions or participant
contributions are suspended.

        A request for withdrawal shall be made in such manner and in accordance
with such rules as the Employer will prescribe for this purpose (including by
means of voice response or other electronic means under circumstances the
Employer permits). Withdrawals shall be a retirement benefit and shall be
distributed to the Participant according to the distribution of benefits
provisions of Article VI. A forfeiture shall not occur solely as a result of a
withdrawal.


SECTION 5.06--LOANS TO PARTICIPANTS.

         Loans shall be made available to all Participants on a reasonably
equivalent basis. For purposes of this section, and unless otherwise specified,
Participant means any Participant or Beneficiary who is a party-in-interest as
defined in ERISA. Loans shall not be made to Highly Compensated Employees in an
amount greater than the amount made available to other Participants.

        To the extent that Participant loans were offered under the 401(k) plans
of Predecessor Employers, this plan will accept rollover loan notes from former
employees who participated under such plans.

        No loans will be made to any shareholder-employee or Owner-employee. For
purposes of this requirement, a shareholder-employee means an employee or
officer of an electing small business (Subchapter S) corporation who owns (or is
considered as owning within the meaning of Code Section 318(a)(1)), on any day
during the taxable year of such corporation, more than 5 percent of the
outstanding stock of the corporation.

        A loan to a Participant shall be a Participant-directed investment of
his Account. The loan is a Trust Fund investment but no Account other than the
borrowing Participant's Account shall share in the interest paid on the loan or
bear any expense or loss incurred because of the loan.

         The number of outstanding loans shall be limited to two. The minimum
amount of any loan shall be $500.

        Loans must be adequately secured and bear a reasonable rate of interest.

        The amount of the loan shall not exceed the maximum amount that may be
treated as a loan under Code Section 72(p) (rather than a distribution) to the
Participant and shall be equal to the lesser of (a) or (b) below:

  (a) $50,000, reduced by the highest outstanding loan balance of loans during
the one-year period ending on the day before the new loan is made.


  (b) The greater of (1) or (2), reduced by (3) below:


  (1) One-half of the Participant's Vested Account.


  (2) $10,000.


  (3) Any outstanding loan balance on the date the new loan is made.


For purposes of this maximum, a Participant’s Vested Account does not include
any accumulated deductible employee contributions, as defined in Code Section
72(o)(5)(B), and all qualified employer plans, as defined in Code Section
72(p)(4), of the Employer and any Controlled Group member shall be treated as
one plan.

        The foregoing notwithstanding, the amount of such loan shall not exceed
50 percent of the amount of the Participant's Vested Account, reduced by any
outstanding loan balance on the date the new loan is made. For purposes of this
maximum, a Participant's Vested Account does not include any accumulated
deductible employee contributions, as defined in Code Section 72(o)(5)(B). No
collateral other than a portion of the Participant's Vested Account (as limited
above) shall be accepted. The Loan Administrator shall determine if the
collateral is adequate for the amount of the loan requested.

        Each loan shall bear a reasonable fixed rate of interest to be
determined by the Loan Administrator. In determining the interest rate, the Loan
Administrator shall take into consideration fixed interest rates currently being
charged by commercial lenders for loans of comparable risk on similar terms and
for similar durations, so that the interest will provide for a return
commensurate with rates currently charged by commercial lenders for loans made
under similar circumstances. The Loan Administrator shall not discriminate among
Participants in the matter of interest rates; but loans granted at different
times may bear different interest rates in accordance with the current
appropriate standards.

         The loan shall by its terms require that repayment (principal and
interest) be amortized in level payments, not less frequently than quarterly,
over a period not extending beyond five years from the date of the loan. If the
loan is used to acquire a dwelling unit, which within a reasonable time
(determined at the time the loan is made) will be used as the principal
residence of the Participant, the repayment period may extend beyond five years
from the date of the loan. The period of repayment for any loan shall be arrived
at by mutual agreement between the Loan Administrator and the Participant and if
the loan is for a principal residence, shall not be made for a period longer
than the repayment period consistent with commercial practices.

        The Participant shall make an application for a loan in such manner and
in accordance with such rules as the Employer shall prescribe for this purpose
(including by means of voice response or other electronic means under
circumstances the Employer permits). The application must specify the amount and
duration requested.

        Each loan shall be fully documented in the form of a promissory note
signed by the Participant for the face amount of the loan, together with
interest determined as specified above.

        There will be an assignment of collateral to the Plan executed at the
time the loan is made.

        In those cases where repayment through payroll deduction is available,
installments are so payable, and a payroll deduction agreement shall be executed
by the Participant at the time the loan is made. Loan repayments that are
accumulated through payroll deduction shall be paid to the Trustee by the
earlier of (i) the date the loan repayments can reasonably be segregated from
the Employer's assets, or (ii) the 15th business day of the month following the
month in which such amounts would otherwise have been paid in cash to the
Participant.

        Where payroll deduction is not available, payments in cash are to be
timely made. Any payment that is not by payroll deduction shall be made payable
to the Employer or the Trustee, as specified in the promissory note, and
delivered to the Loan Administrator, including prepayments, service fees and
penalties, if any, and other amounts due under the note. The Loan Administrator
shall deposit such amounts into the Plan as soon as administratively practicable
after they are received, but in no event later than the 15th business day of the
month after they are received.

        The promissory note may provide for reasonable late payment penalties
and service fees. Any penalties or service fees shall be applied to all
Participants in a nondiscriminatory manner. If the promissory note so provides,
such amounts may be assessed and collected from the Account of the Participant
as part of the loan balance.

        Each loan may be paid prior to maturity, in part or in full, without
penalty or service fee, except as may be set out in the promissory note.

        The Plan shall suspend loan payments for a period not exceeding one year
during which an approved unpaid leave of absence occurs other than a military
leave of absence. The Loan Administrator shall provide the Participant a written
explanation of the effect of the suspension of payments upon his loan.

        If a Participant separates from service (or takes a leave of absence)
from the Employer because of service in the military and does not receive a
distribution of his Vested Account, the Plan shall suspend loan payments until
the Participant's completion of military service or until the Participant's
fifth anniversary of commencement of military service, if earlier, as permitted
under Code Section 414(u). The Loan Administrator shall provide the Participant
a written explanation of the effect of his military service upon his loan.

        If any payment of principal and interest, or any portion thereof,
remains unpaid for more than 90 days after due, the loan shall be in default.
For purposes of Code Section 72(p), the Participant shall then be treated as
having received a deemed distribution regardless of whether or not a
distributable event has occurred.

        Upon default, the Plan has the right to pursue any remedy available by
law to satisfy the amount due, along with accrued interest, including the right
to enforce its claim against the security pledged and execute upon the
collateral as allowed by law. The entire principal balance whether or not
otherwise then due, along with accrued interest, shall become immediately due
and payable without demand or notice, and subject to collection or satisfaction
by any lawful means, including specifically, but not limited to, the right to
enforce the claim against the security pledged and to execute upon the
collateral as allowed by law.

        In the event of default, foreclosure on the note and attachment of
security or use of amounts pledged to satisfy the amount then due shall not
occur until a distributable event occurs in accordance with the Plan, and shall
not occur to an extent greater than the amount then available upon any
distributable event which has occurred under the Plan.

        All reasonable costs and expenses, including but not limited to
attorney's fees, incurred by the Plan in connection with any default or in any
proceeding to enforce any provision of a promissory note or instrument by which
a promissory note for a Participant loan is secured, shall be assessed and
collected from the Account of the Participant as part of the loan balance.

        If payroll deduction is being utilized, in the event that a
Participant's available payroll deduction amounts in any given month are
insufficient to satisfy the total amount due, there will be an increase in the
amount taken subsequently, sufficient to make up the amount that is then due. If
any amount remains past due more than 90 days, the entire principal amount,
whether or not otherwise then due, along with interest then accrued, shall
become due and payable, as above.

        If no distributable event has occurred under the Plan at the time that
the Participant's Vested Account would otherwise be used under this provision to
pay any amount due under the outstanding loan, this will not occur until the
time, or in excess of the extent to which, a distributable event occurs under
the Plan. An outstanding loan will become due and payable in full 60 days after
a Participant ceases to be an Employee and a party-in-interest as defined in
ERISA or after complete termination of the Plan.


SECTION 5.07--DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

        The Plan specifically permits distributions to an Alternate Payee under
a qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.

        Nothing in this section shall permit a Participant to receive a
distribution at a time otherwise not permitted under the Plan nor shall it
permit the Alternate Payee to receive a form of payment not permitted under the
Plan.

        The benefit payable to an Alternate Payee shall be subject to the
provisions of the SMALL AMOUNTS SECTION of Article X if the value of the benefit
does not exceed $5,000.

        The Plan Administrator shall establish reasonable procedures to
determine the qualified status of a domestic relations order. Upon receiving a
domestic relations order, the Plan Administrator shall promptly notify the
Participant and the Alternate Payee named in the order, in writing, of the
receipt of the order and the Plan's procedures for determining the qualified
status of the order. Within a reasonable period of time after receiving the
domestic relations order, the Plan Administrator shall determine the qualified
status of the order and shall notify the Participant and each Alternate Payee,
in writing, of its determination. The Plan Administrator shall provide notice
under this paragraph by mailing to the individual's address specified in the
domestic relations order, or in a manner consistent with Department of Labor
regulations. The Plan Administrator may treat as qualified any domestic
relations order entered into before January 1, 1985, irrespective of whether it
satisfies all the requirements described in Code Section 414(p).

        If any portion of the Participant's Vested Account is payable during the
period the Plan Administrator is making its determination of the qualified
status of the domestic relations order, a separate accounting shall be made of
the amount payable. If the Plan Administrator determines the order is a
qualified domestic relations order within 18 months of the date amounts are
first payable following receipt of the order, the payable amounts shall be
distributed in accordance with the order. If the Plan Administrator does not
make its determination of the qualified status of the order within the 18-month
determination period, the payable amounts shall be distributed in the manner the
Plan would distribute if the order did not exist and the order shall apply
prospectively if the Plan Administrator later determines the order is a
qualified domestic relations order.

        The Plan shall make payments or distributions required under this
section by separate benefit checks or other separate distribution to the
Alternate Payee(s)

.


ARTICLE VI


DISTRIBUTION OF BENEFITS


SECTION 6.01--AUTOMATIC FORMS OF DISTRIBUTION.

        Unless an optional form of benefit is selected pursuant to a qualified
election within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:

  (a) Retirement Benefits. The automatic form of retirement benefit for a
Participant who does not die before his Annuity Starting Date shall be a single
sum payment.


  (b) Death Benefits. The automatic form of death benefit for a Participant who
dies before his Annuity Starting Date shall be a single-sum payment to the
Participant's Beneficiary.



SECTION 6.02--OPTIONAL FORMS OF DISTRIBUTION.

  (a) Retirement Benefits. The only form of retirement benefit for that portion
of a Participant’s Account which is not held in the Qualifying Employer
Securities Fund is a single sum payment. The optional forms of retirement
benefit for that portion of a Participant’s Account which is held in the
Qualifying Employer Securities Fund are a single sum payment and a distribution
in kind.


  Election of an optional form is subject to the qualified election provisions
of the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.


  (b) Death Benefits. The only form of death benefit is a single-sum payment.



SECTION 6.03--ELECTION PROCEDURES.

        The Participant or spouse shall make any election under this section in
writing. The Plan Administrator may require such individual to complete and sign
any necessary documents as to the provisions to be made. Any election permitted
under (a) and (b) below shall be subject to the qualified election provisions of
(c) below.

  (a) Retirement Benefits. A Participant may elect to have retirement benefits
from that portion of his Account which is held in the Qualifying Employer
Securities Fund distributed under any of the optional forms of retirement
benefit available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.


  (b) Death Benefits. A Participant may elect his Beneficiary.


  (c) Qualified Election. The Participant may make an election at any time
during the election period. The Participant may revoke the election made (or
make a new election) at any time and any number of times during the election
period. An election is effective only if it meets the consent requirements
below.


  (1) Election Period for Retirement Benefits. The Participant may make an
election as to retirement benefits at any time before the Annuity Starting Date.


  (2) Election Period for Death Benefits. A Participant may make an election as
to death benefits at any time before he dies.


  (3) Consent to Election. If the Participant’s Vested Account exceeds $5,000,
any benefit which is immediately distributable requires the consent of the
Participant. Such consent shall also be required if the Participant’s Vested
Account at the time of any prior distribution exceeded $5,000. However, for
distributions made after March 21, 1999, such consent shall only be required if
the Participant’s Vested Account exceeds $5,000.


  The consent of the Participant to a benefit which is immediately distributable
must not be made before the date the Participant is provided with the notice of
the ability to defer the distribution. Such consent shall be made in writing.


  The consent shall not be made more than 90 days before the Annuity Starting
Date. The consent of the Participant shall not be required to the extent that a
distribution is required to satisfy Code Section 401(a)(9) or Code Section 415.


  In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if the Employer (or
any entity within the same Controlled Group) does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)), the Participant’s Account balance will, without the
Participant’s consent, be distributed to the Participant. However, if any entity
within the same Controlled Group maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code Section
4975(e)(7)) then the Participant’s Account will be transferred, without the
Participant’s consent, to the other plan if the Participant does not consent to
an immediate distribution.


  A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant before the Participant attains the older of
Normal Retirement Age or age 62.


  Spousal consent is needed to name a Beneficiary other than the Participant’s
spouse. If a Participant names a Beneficiary other than his spouse, the spouse
has the right to limit consent only to a specific Beneficiary. The spouse can
relinquish such right. Such consent shall be in writing. The spouse’s consent
shall be witnessed by a plan representative or notary public. The spouse’s
consent must acknowledge the effect of the election, including that the spouse
had the right to limit consent only to a specific Beneficiary and that the
relinquishment of such right was voluntary. Unless the consent of the spouse
expressly permits designations by the Participant without a requirement of
further consent by the spouse, the spouse’s consent must be limited to the
Beneficiary, class of Beneficiaries, or contingent Beneficiary named in the
election.


  Spousal consent is not required, however, if the Participant establishes to
the satisfaction of the plan representative that the consent of the spouse
cannot be obtained because there is no spouse or the spouse cannot be located. A
spouse’s consent under this paragraph shall not be valid with respect to any
other spouse. A Participant may revoke a prior election without the consent of
the spouse. Any new election will require a new spousal consent, unless the
consent of the spouse expressly permits such election by the Participant without
further consent by the spouse. A spouse’s consent may be revoked at any time
within the Participant’s election period.



SECTION 6.04--NOTICE REQUIREMENTS.

        Optional Forms of Retirement Benefit and Right to Defer. The Plan
Administrator shall furnish to the Participant a written explanation of the
optional forms of retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION
SECTION of this article, including the material features and relative values of
these options, in a manner that would satisfy the notice requirements of Code
Section 417(a)(3) and the right of the Participant to defer distribution until
the benefit is no longer immediately distributable.

        The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 90 days, before the Annuity Starting Date.

        However, distribution may begin less than 30 days after the notice
described in this subparagraph is given, provided the Plan Administrator clearly
informs the Participant that he has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and if applicable, a particular distribution option), and the
Participant, after receiving the notice, affirmatively elects a distribution.


ARTICLE VII


DISTRIBUTION REQUIREMENTS


SECTION 7.01--APPLICATION.

        The timing of any distribution must meet the requirements of this
article.


SECTION 7.02--DEFINITIONS.

  For purposes of this article, the following terms are defined:


  5-percent Owner means a 5-percent owner as defined in Code Section 416. A
Participant is treated as a 5-percent Owner for purposes of this article if such
Participant is a 5-percent Owner at any time during the Plan Year ending with or
within the calendar year in which such owner attains age 70 1/2.


  In addition, a Participant is treated as a 5-percent Owner for purposes of
this article if such Participant becomes a 5-percent Owner in a later Plan Year.
Such Participant’s Required Beginning Date shall not be later than the April 1
of the calendar year following the calendar year in which such later Plan Year
ends.


  Once distributions have begun to a 5-percent Owner under this article, they
must continue to be distributed, even if the Participant ceases to be a
5-percent Owner in a subsequent year.


  Required Beginning Date means, for a Participant who is a 5-percent Owner, the
April 1 of the calendar year following the calendar year in which he attains age
70 1/2.


  Required Beginning Date means, for any Participant who is not a 5-percent
Owner, the April 1 of the calendar year following the later of the calendar year
in which he attains age 70 1/2 or the calendar year in which he retires.


  The preretirement age 70 1/2 distribution option is only eliminated with
respect to Participants who reach age 70 1/2 in or after a calendar year that
begins after the later of December 31, 1998, or the adoption date of the
amendment which eliminated such option. The preretirement age 70 1/2
distribution is an optional form of benefit under which benefits payable in a
particular distribution form (including any modifications that may be elected
after benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.


  The options available for Participants who are not 5-percent Owners and
attained age 70 1/2 in calendar years before the calendar year that begins after
the later of December 31, 1998, or the adoption date of the amendment which
eliminated the preretirement age 70 1/2 distribution shall be the following. Any
such Participant attaining age 70 1/2 in years after 1995 may elect by April 1
of the calendar year following the calendar year in which he attained age 70 1/2
(or by December 31, 1997 in the case of a Participant attaining age 70 1/2 in
1996) to defer distributions until the calendar year following the calendar year
in which he retires.



SECTION 7.03--DISTRIBUTION REQUIREMENTS.

  (a) General Rules.


    (1) The requirements of this article shall apply to any distribution of a
Participant’s interest and shall take precedence over any inconsistent
provisions of this Plan. Unless otherwise specified, the provisions of this
article apply to calendar years beginning after December 31, 1984.


    (2) All distributions required under this article shall be determined and
made in accordance with the proposed regulations under Code Section 401(a)(9).


    (3) With respect to distributions under the Plan made on or after June 14,
2001, for calendar years beginning on or after January 1, 2001, the Plan will
apply the minimum distribution requirements of Code Section 401(a)(9) in
accordance with the regulations under Code Section 401(a)(9) that were proposed
on January 17, 2001 (the 2001 Proposed Regulations), notwithstanding any
provision of the Plan to the contrary. If the total amount of required minimum
distributions made to a Participant for 2001 prior to June 14, 2001, are equal
to or greater than the amount of required minimum distributions determined under
the 2001 Proposed Regulations, then no additional distributions are required for
such Participant for 2001 on or after such date. If the total amount of required
minimum distributions made to a Participant for 2001 prior to June 14, 2001, are
less than the amount determined under the 2001 Proposed Regulations, then the
amount of required minimum distributions for 2001 on or after such date will be
determined so that the total amount of required minimum distributions for 2001
is the amount determined under the 2001 Proposed Regulations. These provisions
shall continue in effect until the last calendar year beginning before the
effective date of final regulations under Code Section 401(a)(9) or such other
date as may be published by the Internal Revenue Service.


  (b) Required Beginning Date. The entire interest of a Participant must be
distributed or begin to be distributed no later than the Participant's Required
Beginning Date.


  (c) Death Distribution Provisions. If the Participant dies before distribution
of his interest begins, distribution of the Participant’s entire interest shall
be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.



ARTICLE VIII


TERMINATION OF THE PLAN

        The Employer expects to continue the Plan indefinitely but reserves the
right to terminate the Plan in whole or in part at any time upon giving written
notice to all parties concerned. Complete discontinuance of Contributions
constitutes complete termination of the Plan.

         The Account of each Participant shall be fully (100%) vested and
nonforfeitable as of the effective date of complete termination of the Plan. The
Account of each Participant who is included in the group of Participants deemed
to be affected by the partial termination of the Plan shall be fully (100%)
vested and nonforfeitable as of the effective date of the partial termination of
the Plan. The Participant's Account shall continue to participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund until his Vested Account is distributed.

        A Participant's Account which does not result from the Contributions
listed below may be distributed to the Participant after the effective date of
the complete termination of the Plan:

        Elective Deferral Contributions

        A Participant’s Account resulting from such Contributions may be
distributed upon complete termination of the Plan, but only if neither the
Employer nor any Controlled Group member maintain or establish a successor
defined contribution plan (other than an employer stock ownership plan as
defined in Code Section 4975(e)(7), a simplified employee pension plan as
defined in Code Section 408(k) or a SIMPLE IRA plan as defined in Code Section
408(p)) and such distribution is made in a lump sum. A distribution under this
article shall be a retirement benefit and shall be distributed to the
Participant according to the provisions of Article VI.

        The Participant's entire Vested Account shall be paid in a single sum to
the Participant as of the effective date of complete termination of the Plan if
(i) the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit which is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.

        Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.

        The assets of this Plan shall not be paid to the Employer at any time,
except that, after the satisfaction of all liabilities under the Plan, any
assets remaining may be paid to the Employer. The payment may not be made if it
would contravene any provision of law.


ARTICLE IX


ADMINISTRATION OF THE PLAN


SECTION 9.01--ADMINISTRATION.

        Subject to the provisions of this article, the Plan Administrator has
complete control of the administration of the Plan. The Plan Administrator has
all the powers necessary for it to properly carry out its administrative duties.
Not in limitation, but in amplification of the foregoing, the Plan Administrator
has complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant or Beneficiary may become entitled. The Plan Administrator's
decisions upon all matters within the scope of its authority shall be final.

        Unless otherwise set out in the Plan or Annuity Contract, the Plan
Administrator may delegate recordkeeping and other duties which are necessary
for the administration of the Plan to any person or firm which agrees to accept
such duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.

        The Plan Administrator shall receive all claims for benefits by
Participants, former Participants and Beneficiaries. The Plan Administrator
shall determine all facts necessary to establish the right of any Claimant to
benefits and the amount of those benefits under the provisions of the Plan. The
Plan Administrator may establish rules and procedures to be followed by
Claimants in filing claims for benefits, in furnishing and verifying proofs
necessary to determine age, and in any other matters required to administer the
Plan.


SECTION 9.02--EXPENSES.

        Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Such expenses include, but are not limited to,
expenses for bonding required by ERISA; expenses for recordkeeping and other
administrative services; fees and expenses of the Trustee or Annuity Contract;
expenses for investment education service; and direct costs that the Employer
incurs with respect to the Plan.


SECTION 9.03--RECORDS.

        All acts and determinations of the Plan Administrator shall be duly
recorded. All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator's
custody.

         Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.


SECTION 9.04--INFORMATION AVAILABLE.

        Any Participant in the Plan or any Beneficiary may examine copies of the
Plan description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract or any other instrument under which the Plan was established or
is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.


SECTION 9.05--CLAIM AND APPEAL PROCEDURES.

        A Claimant must submit any required forms and pertinent information when
making a claim for benefits under the Plan.

        If a claim for benefits under the Plan is denied, the Plan Administrator
shall provide adequate written notice to the Claimant whose claim for benefits
under the Plan has been denied. The notice must be furnished within 90 days of
the date that the claim is received by the Plan Administrator. The Claimant
shall be notified in writing within this initial 90-day period if special
circumstances require an extension of time needed to process the claim and the
date by which the Plan Administrator's decision is expected to be rendered. The
written notice shall be furnished no later than 180 days after the date the
claim was received by the Plan Administrator.

        The Plan Administrator's notice to the Claimant shall specify the reason
for the denial; specify references to pertinent Plan provisions on which denial
is based; describe any additional material and information needed for the
Claimant to perfect his claim for benefits; explain why the material and
information is needed; inform the Claimant that any appeal he wishes to make
must be in writing to the Plan Administrator within 60 days after receipt of the
Plan Administrator's notice of denial of benefits and that failure to make the
written appeal within such 60-day period renders the Plan Administrator's
determination of such denial final, binding and conclusive and as of January 1,
2002, shall advise Claimant of his right to bring a civil action under Section
502(a) of ERISA following an adverse determination of Appeal.

        If the Claimant appeals to the Plan Administrator, the Claimant (or his
authorized representative) may submit in writing whatever issues and comments
the Claimant (or his authorized representative) feels are pertinent. The
Claimant (or his authorized representative) may review pertinent Plan documents.
As of January 1, 2002, Claimant shall be provided, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to his claim for benefits. The Plan Administrator shall
reexamine all facts related to the appeal and make a final determination as to
whether the denial of benefits is justified under the circumstances. The Plan
Administrator shall advise the Claimant of its decision within 60 days of his
written request for review, unless special circumstances (such as a hearing)
would make rendering a decision within the 60-day limit unfeasible. The Claimant
must be notified within the 60-day limit if an extension is necessary. The Plan
Administrator shall render a decision on a claim for benefits no later than 120
days after the request for review is received and shall provide written or
electronic notice of its determination. In the event of an adverse
determination, as of January 1, 2002, such notice shall include: the specific
reason(s) for the adverse determination; reference to the specific plan
provision(s) on which the determination is based; a statement that the Claimant
is entitled to receive on request, free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the claim of
benefits; and a statement of Claimant's rights to bring an action under Section
502(a) of ERISA.


SECTION 9.06--DELEGATION OF AUTHORITY.

        All or any part of the administrative duties and responsibilities under
this article may be delegated by the Plan Administrator to a retirement
committee. The duties and responsibilities of the retirement committee shall be
set out in a separate written agreement.


SECTION 9.07--EXERCISE OF DISCRETIONARY AUTHORITY.

        The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
will be given deference in all courts of law; and will not be overturned or set
aside by any court of law unless found to be arbitrary and capricious or made in
bad faith.


SECTION 9.08--VOTING AND TENDER OF QUALIFYING EMPLOYER SECURITIES.

        Voting rights with respect to Qualifying Employer Securities will be
passed through to Participants. Participants will be allowed to direct the
voting rights of Qualifying Employer Securities for Significant Corporate Events
only. The Trustee will have the voting rights for all other matters. Before each
meeting of shareholders, the Employer shall cause to be sent to each person with
power to control such voting rights a copy of any notice and any other
information provided to shareholders and, if applicable, a form for instructing
the Trustee how to vote at such meeting (or any adjournment thereof) the number
of full and fractional shares subject to such person's voting control. The
Trustee may establish a deadline in advance of the meeting by which such forms
must be received in order to be effective.

        If Participants control voting rights, each Participant shall be
entitled to one vote for each share credited to his Account.

        If Participants control voting rights, and if some or all of the
Participants have not directed or have not timely directed the Trustee on how to
vote, then the Trustee shall vote such Qualifying Employer Securities in the
same proportion as those shares of Qualifying Employer Securities for which the
Trustee has received proper direction for such matter.

        Tender rights or exchange offers for Qualifying Employer Securities will
be passed through to Participants. As soon as practicable after the commencement
of a tender or exchange offer for Qualifying Employer Securities, the Employer
shall cause each person with power to control the response to such tender or
exchange offer to be advised in writing the terms of the offer and, if
applicable, to be provided with a form for instructing the Trustee, or for
revoking such instruction, to tender or exchange shares of Qualifying Employer
Securities, to the extent permitted under the terms of such offer. In advising
such persons of the terms of the offer, the Employer may include statements from
the board of directors setting forth its position with respect to the offer.

        If some or all of the Participants have not directed or have not timely
directed the Trustee on how to tender, then the Trustee shall tender such
Qualifying Employer Securities in the same proportion as those shares of
Qualifying Employer Securities for which the Trustee has received proper
direction for such matter.

        If the tender or exchange offer is limited so that all of the shares
that the Trustee has been directed to tender or exchange cannot be sold or
exchanged, the shares that each Participant directed to be tendered or exchanged
shall be deemed to have been sold or exchanged in the same ratio that the number
of shares actually sold or exchanged bears to the total number of shares that
the Trustee was directed to tender or exchange.

        The Trustee shall hold the Participant's individual directions with
respect to voting rights or tender decisions in confidence and, except as
required by law, shall not divulge or release such individual directions to
anyone associated with the Employer. The Employer may require verification of
the Trustee's compliance with the directions received from Participants by any
independent auditor selected by the Employer, provided that such auditor agrees
to maintain the confidentiality of such individual directions.

        The Employer may develop procedures to facilitate the exercise of votes
or tender rights, such as the use of facsimile transmissions for the
Participants located in physically remote areas.


ARTICLE X


GENERAL PROVISIONS


SECTION 10.01--AMENDMENTS.

        The Employer may amend this Plan at any time, including any remedial
retroactive changes (within the time specified by Internal Revenue Service
regulations), to comply with any law or regulation issued by any governmental
agency to which the Plan is subject.

        An amendment may not diminish or adversely affect any accrued interest
or benefit of Participants or their Beneficiaries nor allow reversion or
diversion of Plan assets to the Employer at any time, except as may be required
to comply with any law or regulation issued by any governmental agency to which
the Plan is subject.

        No amendment to this Plan shall be effective to the extent that it has
the effect of decreasing a Participant's accrued benefit. However, a
Participant's Account may be reduced to the extent permitted under Code Section
412(c)(8). For purposes of this paragraph, a Plan amendment which has the effect
of decreasing a Participant's Account with respect to benefits attributable to
service before the amendment shall be treated as reducing an accrued benefit.
Furthermore, if the vesting schedule of the Plan is amended, in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or the date it becomes effective, the nonforfeitable percentage
(determined as of such date) of such Employee's right to his employer-derived
accrued benefit shall not be less than his percentage computed under the Plan
without regard to such amendment.

        No amendment to the Plan shall be effective to eliminate or restrict an
optional form of benefit with respect to benefits attributable to service before
the amendment except as provided in the MERGERS AND DIRECT TRANSFERS SECTION of
this article and below:

  (a) The Plan is amended to eliminate or restrict the ability of a Participant
to receive payment of his Account balance under a particular optional form of
benefit and the amendment satisfies the conditions in (1) and (2) below:


    (1) The amendment provides a single sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.


    (2) The amendment provides that the amendment shall not apply to any
distribution with an Annuity Starting Date earlier than the earlier of:


  (i) the 90th day after the date the Participant receiving the distribution has
been furnished a summary that reflects the amendment and that satisfies the
ERISA requirements at 29 CFR 2520.104b-3 relating to a summary of material
modifications, or


  (ii) the first day of the second Plan Year following the Plan Year in which
the amendment is adopted.


  (b) The Plan is amended to eliminate or restrict in-kind distributions and the
conditions in Q&A 2(b)(2)(iii) in section 1.411(d)-4 of the regulations are met.


         If, as a result of an amendment, an Employer Contribution is removed
that is not 100% immediately vested when made, the applicable vesting schedule
shall remain in effect after the date of such amendment. The Participant shall
not become immediately 100% vested in such Contributions as a result of the
elimination of such Contribution except as otherwise specifically provided in
the Plan.

        An amendment shall not decrease a Participant's vested interest in the
Plan. If an amendment to the Plan, or a deemed amendment in the case of a change
in top-heavy status of the Plan as provided in the MODIFICATION OF VESTING
REQUIREMENTS SECTION of Article XI, changes the computation of the percentage
used to determine that portion of a Participant's Account attributable to
Employer Contributions which is nonforfeitable (whether directly or indirectly),
each Participant or former Participant

  (c) who has completed at least three Years of Service on the date the election
period described below ends (five Years of Service if the Participant does not
have at least one Hour-of-Service in a Plan Year beginning after December 31,
1988) and


  (c) whose nonforfeitable percentage will be determined on any date after the
date of the change


may elect, during the election period, to have the nonforfeitable percentage of
his Account that results from Employer Contributions determined without regard
to the amendment. This election may not be revoked. If after the Plan is
changed, the Participant’s nonforfeitable percentage will at all times be as
great as it would have been if the change had not been made, no election needs
to be provided. The election period shall begin no later than the date the Plan
amendment is adopted, or deemed adopted in the case of a change in the top-heavy
status of the Plan, and end no earlier than the 60th day after the latest of the
date the amendment is adopted (deemed adopted) or becomes effective, or the date
the Participant is issued written notice of the amendment (deemed amendment) by
the Employer or the Plan Administrator.


SECTION 10.02--DIRECT ROLLOVERS.

        Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee's election under this section, a Distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover

.

         Any distributions made under the SMALL AMOUNTS SECTION of this article
(or which are small amounts payments made under Article VIII at complete
termination of the Plan) which are Eligible Rollover Distributions and for which
the Distributee has not elected to either have such distribution paid to him or
to an Eligible Retirement Plan shall be paid to the Distributee.


SECTION 10.03--MERGERS AND DIRECT TRANSFERS.

        The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in the plan would (if the plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer which is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans which are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement. The Employer shall not consent to, or be a party to
a merger, consolidation, or transfer of assets with a plan which is subject to
the survivor annuity requirements of Code Section 401(a)(11) if such action
would result in a survivor annuity feature being maintained under this Plan.

        Notwithstanding any provision of the Plan to the contrary, to the extent
any optional form of benefit under the Plan permits a distribution prior to the
Employee's retirement, death, disability, or severance from employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions).

        The Plan may accept a direct transfer of plan assets on behalf of an
Eligible Employee. If the Eligible Employee is not an Active Participant when
the transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.

         The Plan shall hold, administer, and distribute the transferred assets
as a part of the Plan. The Plan shall maintain a separate account for the
benefit of the Employee on whose behalf the Plan accepted the transfer in order
to reflect the value of the transferred assets.

        Unless a transfer of assets to the Plan is an elective transfer as
described below, the Plan shall apply the optional forms of benefit protections
described in the AMENDMENTS SECTION of this article to all transferred assets.

         A Participant's protected benefits may be eliminated upon transfer
between qualified defined contribution plans if the conditions in Q&A 3(b)(1) in
section 1.411(d)-4 of the regulations are met. The transfer must meet all of the
other applicable qualification requirements.

         A Participant's protected benefits may be eliminated upon transfer
between qualified plans (both defined benefit and defined contribution) if the
conditions in Q&A 3(c)(1) in section 1.411(d)-4 of the regulations are met.
Beginning January 1, 2002, if the Participant is eligible to receive an
immediate distribution of his entire nonforfeitable accrued benefit in a single
sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401(a)(31). The rules applicable to
distributions under the plan would apply to the transfer, but the transfer would
not be treated as a distribution for purposes of the minimum distribution
requirements of Code Section 401(a)(9).


SECTION 10.04--PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.

        The obligations of an Insurer shall be governed solely by the provisions
of the Annuity Contract. The Insurer shall not be required to perform any act
not provided in or contrary to the provisions of the Annuity Contract. Each
Annuity Contract when purchased shall comply with the Plan. See the CONSTRUCTION
SECTION of this article.

        Any issuer or distributor of investment contracts or securities is
governed solely by the terms of its policies, written investment contract,
prospectuses, security instruments, and any other written agreements entered
into with the Trustee with regard to such investment contracts or securities.

        Such Insurer, issuer or distributor is not a party to the Plan, nor
bound in any way by the Plan provisions. Such parties shall not be required to
look to the terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.

        Until notice of any amendment or termination of this Plan or a change in
Trustee has been received by the Insurer at its home office or an issuer or
distributor at their principal address, they are and shall be fully protected in
assuming that the Plan has not been amended or terminated and in dealing with
any party acting as Trustee according to the latest information which they have
received at their home office or principal address.


SECTION 10.05--EMPLOYMENT STATUS.

        Nothing contained in this Plan gives an Employee the right to be
retained in the Employer's employ or to interfere with the Employer's right to
discharge any Employee.


SECTION 10.06--RIGHTS TO PLAN ASSETS.

        An Employee shall not have any right to or interest in any assets of the
Plan upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.

        Any final payment or distribution to a Participant or his legal
representative or to any Beneficiaries of such Participant under the Plan
provisions shall be in full satisfaction of all claims against the Plan, the
Named Fiduciary, the Plan Administrator, the Insurer, the Trustee, and the
Employer arising under or by virtue of the Plan.


SECTION 10.07--BENEFICIARY.

        Each Participant may name a Beneficiary to receive any death benefit
that may arise out of his participation in the Plan. The Participant may change
his Beneficiary from time to time. Unless a qualified election has been made,
for purposes of distributing any death benefits before the Participant's
Retirement Date, the Beneficiary of a Participant who has a spouse shall be the
Participant's spouse. The Participant's Beneficiary designation and any change
of Beneficiary shall be subject to the provisions of the ELECTION PROCEDURES
SECTION of Article VI. It is the responsibility of the Participant to give
written notice to the Insurer of the name of the Beneficiary on a form furnished
for that purpose.

         With the Employer's consent, the Plan Administrator may maintain
records of Beneficiary designations for Participants before their Retirement
Dates. In that event, the written designations made by Participants shall be
filed with the Plan Administrator. If a Participant dies before his Retirement
Date, the Plan Administrator shall certify to the Insurer the Beneficiary
designation on its records for the Participant.

         If there is no Beneficiary named or surviving when a Participant dies,
the Participant's Beneficiary shall be the Participant's surviving spouse, or
where there is no surviving spouse, the executor or administrator of the
Participant's estate.


SECTION 10.08--NONALIENATION OF BENEFITS.

        Benefits payable under the Plan are not subject to the claims of any
creditor of any Participant, Beneficiary or spouse. A Participant, Beneficiary
or spouse does not have any rights to alienate, anticipate, commute, pledge,
encumber, or assign any of such benefits, except in the case of a loan as
provided in the LOANS TO PARTICIPANTS SECTION of Article V. The preceding
sentences shall also apply to the creation, assignment, or recognition of a
right to any benefit payable with respect to a Participant according to a
domestic relations order, unless such order is determined by the Plan
Administrator to be a qualified domestic relations order, as defined in Code
Section 414(p), or any domestic relations order entered before January 1, 1985.
The preceding sentences shall not apply to any offset of a Participant's
benefits provided under the Plan against an amount the Participant is required
to pay the Plan with respect to a judgement, order, or decree issued, or a
settlement entered into, on or after August 5, 1997, which meets the
requirements of Code Sections 401(a)(13)(C) or (D).


SECTION 10.09--CONSTRUCTION.

        The validity of the Plan or any of its provisions is determined under
and construed according to Federal law and, to the extent permissible, according
to the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.

        In the event of any conflict between the provisions of the Plan and the
terms of any Annuity Contract issued hereunder, the provisions of the Plan
control.


SECTION 10.10--LEGAL ACTIONS.

        No person employed by the Employer; no Participant, former Participant,
or their Beneficiaries; nor any other person having or claiming to have an
interest in the Plan is entitled to any notice of process. A final judgment
entered in any such action or proceeding shall be binding and conclusive on all
persons having or claiming to have an interest in the Plan.


SECTION 10.11--SMALL AMOUNTS.

        If consent of the Participant is not required for a benefit which is
immediately distributable in the ELECTION PROCEDURES SECTION of Article VI, a
Participant's entire Vested Account shall be paid in a single sum as of the
earliest of his Retirement Date, the date he dies, or the date he ceases to be
an Employee for any other reason (the date the Employer provides notice to the
record keeper of the Plan of such event, if later). For purposes of this
section, if the Participant's Vested Account is zero, the Participant shall be
deemed to have received a distribution of such Vested Account. If a Participant
would have received a distribution under the first sentence of this paragraph
but for the fact that the Participant's consent was needed to distribute a
benefit which is immediately distributable, and if at a later time consent would
not be needed to distribute a benefit which is immediately distributable and
such Participant has not again become an Employee, such Vested Account shall be
paid in a single sum. This is a small amounts payment.

        If a small amounts payment is made as of the date the Participant dies,
the small amounts payment shall be made to the Participant's Beneficiary. If a
small amounts payment is made while the Participant is living, the small amounts
payment shall be made to the Participant. The small amounts payment is in full
settlement of benefits otherwise payable.

        No other small amounts payments shall be made.


SECTION 10.12--WORD USAGE.

        The masculine gender, where used in this Plan, shall include the
feminine gender and the singular words, as used in this Plan, may include the
plural, unless the context indicates otherwise.

        The words "in writing" and "written," where used in this Plan, shall
include any other forms, such as voice response or other electronic system, as
permitted by any governmental agency to which the Plan is subject.


SECTION 10.13--CHANGE IN SERVICE METHOD.

  (a) Change of Service Method Under This Plan. If this Plan is amended to
change the method of crediting service from the elapsed time method to the hours
method for any purpose under this Plan, the Employee’s service shall be equal to
the sum of (1), (2), and (3) below:


    (1) The number of whole years of service credited to the Employee under the
Plan as of the date the change is effective.


    (2) One year of service for the applicable computation period in which the
change is effective if he is credited with the required number of
Hours-of-Service. If the Employer does not have sufficient records to determine
the Employee’s actual Hours-of-Service in that part of the service period before
the effective date of the change, the Hours-of-Service shall be determined using
an equivalency. For any month in which he would be required to be credited with
one Hour-of-Service, the Employee shall be deemed for purposes of this section
to be credited with 190 Hours-of-Service.


    (3) The Employee’s service determined under this Plan using the hours method
after the end of the computation period in which the change in service method
was effective.


  If this Plan is amended to change the method of crediting service from the
hours method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:


    (4) The number of whole years of service credited to the Employee under the
Plan as of the beginning of the computation period in which the change in
service method is effective.


    (5) the greater of (i) the service that would be credited to the Employee
for that entire computation period using the elapsed time method or (ii) the
service credited to him under the Plan as of the date the change is effective.


    (6) The Employee’s service determined under this Plan using the elapsed time
method after the end of the applicable computation period in which the change in
service method was effective.


  (b) Transfers Between Plans with Different Service Methods. If an Employee has
been a participant in another plan of the Employer which credited service under
the elapsed time method for any purpose which under this Plan is determined
using the hours method, then the Employee’s service shall be equal to the sum of
(1), (2), and (3) below:


    (1) The number of whole years of service credited to the Employee under the
plan as of the date he became an Eligible Employee under this Plan.


    (2) One year of service for the applicable computation period in which he
became an Eligible Employee if he is credited with the required number of
Hours-of-Service. If the Employer does not have sufficient records to determine
the Employee’s actual Hours-of-Service in that part of the service period before
the date he became an Eligible Employee, the Hours-of-Service shall be
determined using an equivalency. For any month in which he would be required to
be credited with one Hour-of-Service, the Employee shall be deemed for purposes
of this section to be credited with 190 Hours-of-Service.


    (3) The Employee’s service determined under this Plan using the hours method
after the end of the computation period in which he became an Eligible Employee.


  If an Employee has been a participant in another plan of the Employer which
credited service under the hours method for any purpose which under this Plan is
determined using the elapsed time method, then the Employee’s service shall be
equal to the sum of (4), (5), and (6) below:


    (4) The number of whole years of service credited to the Employee under the
other plan as of the beginning of the computation period under that plan in
which he became an Eligible Employee under this Plan.


    (5) The greater of (i) the service that would be credited to the Employee
for that entire computation period using the elapsed time method or (ii) the
service credited to him under the other plan as of the date he became an
Eligible Employee under this Plan.


    (6) The Employee’s service determined under this Plan using the elapsed time
method after the end of the applicable computation period under the other plan
in which he became an Eligible Employee.


        If an Employee has been a participant in a Controlled Group member's
plan which credited service under a different method than is used in this Plan,
in order to determine entry and vesting, the provisions in (b) above shall apply
as though the Controlled Group member's plan were a plan of the Employer.

        Any modification of service contained in this Plan shall be applicable
to the service determined pursuant to this section.


SECTION 10.14--MILITARY SERVICE.

        Notwithstanding any provision of this Plan to the contrary, the Plan
shall provide contributions, benefits, and service credit with respect to
qualified military service in accordance with Code Section 414(u). Loan
repayments shall be suspended under this Plan as permitted under Code Section
414(u).


SECTION 10.15--QUALIFICATION OF PLAN.

        If the Plan is denied initial qualification upon filing timely
application, it will be treated as void from the beginning. It will be
terminated and all amounts contributed to the Plan, less expenses paid, shall be
returned to the Employer within one year from the date of denial. If amounts
have been contributed by Employees, the Employer shall refund to each Employee
the amount made by him or, if less, the amount then in his Account resulting
from such amounts. The Insurer and Trustee shall be discharged from all further
obligations.


ARTICLE XI


TOP-HEAVY PLAN REQUIREMENTS


SECTION 11.01--APPLICATION.

        The provisions of this article shall supersede all other provisions in
the Plan to the contrary.

        For the purpose of applying the Top-heavy Plan requirements of this
article, all members of the Controlled Group shall be treated as one Employer.
The term Employer, as used in this article, shall be deemed to include all
members of the Controlled Group, unless the term as used clearly indicates only
the Employer is meant.

        The accrued benefit or account of a participant which results from
deductible employee contributions shall not be included for any purpose under
this article.

        The minimum vesting and contribution provisions of the MODIFICATION OF
VESTING REQUIREMENTS and MODIFICATION OF CONTRIBUTIONS SECTIONS of this article
shall not apply to any Employee who is included in a group of Employees covered
by a collective bargaining agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers, including the Employer, if there is evidence that retirement benefits
were the subject of good faith bargaining between such representatives. For this
purpose, the term "employee representatives" does not include any organization
more than half of whose members are employees who are owners, officers, or
executives.


SECTION 11.02--DEFINITIONS.

  For purposes of this article the following terms are defined:


  Aggregation Group means:


  (a) each of the Employer’s qualified plans in which a Key Employee is a
participant during the Plan Year containing the Determination Date (regardless
of whether the plan was terminated) or one of the four preceding Plan Years,


  (b) each of the Employer’s other qualified plans which allows the plan(s)
described in (a) above to meet the nondiscrimination requirement of Code Section
401(a)(4) or the minimum coverage requirement of Code Section 410, and


  (c) any of the Employer’s other qualified plans not included in (a) or (b)
above which the Employer desires to include as part of the Aggregation Group.
Such a qualified plan shall be included only if the Aggregation Group would
continue to satisfy the requirements of Code Section 401(a)(4) and Code Section
410.


  The plans in (a) and (b) above constitute the “required” Aggregation Group.
The plans in (a), (b), and (c) above constitute the “permissive” Aggregation
Group.


  Compensation means compensation as defined in the CONTRIBUTION LIMITATION
SECTION of Article III. For purposes of determining who is a Key Employee in
years beginning before January 1, 1998, Compensation shall include, in addition
to compensation as defined in the CONTRIBUTION LIMITATION SECTION of
Article III, elective contributions. Elective contributions are amounts
excludible from the gross income of the Employee under Code Sections 125,
402(e)(3), 402(h)(1)(B), or 403(b), and contributed by the Employer, at the
Employee’s election, to a Code Section 401(k) arrangement, a simplified employee
pension, cafeteria plan, or tax-sheltered annuity. Elective contributions also
include amounts deferred under a Code Section 457 plan maintained by the
Employer.


  Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the last day of that year.


  Key Employee means any Employee or former Employee (and the Beneficiaries of
such Employee) who at any time during the determination period was:


  (a) an officer of the Employer if such individual’s annual Compensation
exceeds 50 percent of the dollar limitation under Code Section 415(b)(1)(A).


  (b) an owner (or considered an owner under Code Section 318) of one of the ten
largest interests in the Employer if such individual’s annual Compensation
exceeds 100 percent of the dollar limitation under Code Section 415(c)(1)(A).


  (c) a 5-percent owner of the Employer, or


  (d) a 1-percent owner of the Employer who has annual Compensation of more than
$150,000.


  The determination period is the Plan Year containing the Determination Date
and the four preceding Plan Years.


  The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the regulations thereunder.


  Non-key Employee means any Employee who is not a Key Employee.


  Present Value means the present value of a participant’s accrued benefit under
a defined benefit plan. For purposes of establishing Present Value to compute
the Top-heavy Ratio, any benefit shall be discounted only for 7.5% interest and
mortality according to the 1971 Group Annuity Table (Male) without the 7% margin
but with projection by Scale E from 1971 to the later of (a) 1974, or (b) the
year determined by adding the age to 1920, and wherein for females the male age
six years younger is used.


  Top-heavy Plan means a plan which is top-heavy for any plan year beginning
after December 31, 1983. This Plan shall be top-heavy if any of the following
conditions exist:


  (a) The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is not
part of any required Aggregation Group or permissive Aggregation Group.


  (b) This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.


  (c) This Plan is a part of a required Aggregation Group and part of a
permissive Aggregation Group and the Top-heavy Ratio for the permissive
Aggregation Group exceeds 60 percent.


  Top-heavy Ratio means:


  (a) If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan which during the five-year period ending on
the Determination Date(s) has or has had accrued benefits, the Top-heavy Ratio
for this Plan alone or for the required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed in the five-year period ending on the
Determination Date(s)), and the denominator of which is the sum of all account
balances (including any part of any account balance distributed in the five-year
period ending on the Distribution Date(s)), both computed in accordance with
Code Section 416 and the regulations thereunder. Both the numerator and
denominator of the Top-heavy Ratio are increased to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Code Section 416 and the regulations thereunder.


  (b) If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the five-year
period ending on the Determination Date(s) has or has had accrued benefits, the
Top-heavy Ratio for any required or permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances under the aggregated defined contribution plan or plans of all Key
Employees determined in accordance with (a) above, and the Present Value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (a) above, and the
Present Value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-heavy
Ratio are increased for any distribution of an accrued benefit made in the
five-year period ending on the Determination Date.


  (c) For purposes of (a) and (b) above, the value of account balances and the
Present Value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in a prior year or (ii) who has not been
credited with at least an hour of service with any employer maintaining the plan
at any time during the five-year period ending on the Determination Date will be
disregarded. The calculation of the Top-heavy Ratio and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Code Section 416 and the regulations thereunder. Deductible
employee contributions will not be taken into account for purposes of computing
the Top-heavy Ratio. When aggregating plans, the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year.


  The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).



SECTION 11.03--MODIFICATION OF VESTING REQUIREMENTS.

        If a Participant's Vesting Percentage determined under Article I is not
at least as great as his Vesting Percentage would be if it were determined under
a schedule permitted in Code Section 416, the following shall apply. During any
Plan Year in which the Plan is a Top-heavy Plan, the Participant's Vesting
Percentage shall be the greater of the Vesting Percentage determined under
Article I or the schedule below.


                       VESTING SERVICE                 NONFORFEITABLE
                        (whole years)                    PERCENTAGE

                         Less than 2                           0
                              2                               20
                              3                               40
                              4                               60
                              5                               80
                          6 or more                          100



        The schedule above shall not apply to Participants who are not credited
with an Hour-of-Service after the Plan first becomes a Top-heavy Plan. The
Vesting Percentage determined above applies to the portion of the Participant's
Account which is multiplied by a Vesting Percentage to determine his Vested
Account, including benefits accrued before the effective date of Code Section
416 and benefits accrued before this Plan became a Top-heavy Plan.

        If, in a later Plan Year, this Plan is not a Top-heavy Plan, a
Participant's Vesting Percentage shall be determined under Article I. A
Participant's Vesting Percentage determined under either Article I or the
schedule above shall never be reduced and the election procedures of the
AMENDMENTS SECTION of Article X shall apply when changing to or from the
schedule as though the automatic change were the result of an amendment.

        The part of the Participant's Vested Account resulting from the minimum
contributions required pursuant to the MODIFICATION OF CONTRIBUTIONS SECTION of
this article (to the extent required to be nonforfeitable under Code Section
416(b)) may not be forfeited under Code Section 411(a)(3)(B) or (D).


SECTION 11.04--MODIFICATION OF CONTRIBUTIONS.

        During any Plan Year in which this Plan is a Top-heavy Plan, the
Employer shall make a minimum contribution as of the last day of the Plan Year
for each Non-key Employee who is an Employee on the last day of the Plan Year
and who was an Active Participant at any time during the Plan Year. A Non-key
Employee is not required to have a minimum number of Hours-of-Service or minimum
amount of Compensation in order to be entitled to this minimum. A Non-key
Employee who fails to be an Active Participant merely because his Compensation
is less than a stated amount or merely because of a failure to make mandatory
participant contributions or, in the case of a cash or deferred arrangement,
elective contributions shall be treated as if he were an Active Participant. The
minimum is the lesser of (a) or (b) below:

  (a) 3 percent of such person's Compensation for such Plan Year.


  (b) The “highest percentage” of Compensation for such Plan Year at which the
Employer’s contributions are made for or allocated to any Key Employee. The
highest percentage shall be determined by dividing the Employer Contributions
made for or allocated to each Key Employee during the Plan Year by the amount of
his Compensation for such Plan Year, and selecting the greatest quotient
(expressed as a percentage). To determine the highest percentage, all of the
Employer’s defined contribution plans within the Aggregation Group shall be
treated as one plan. The minimum shall be the amount in (a) above if this Plan
and a defined benefit plan of the Employer are required to be included in the
Aggregation Group and this Plan enables the defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410.


  For purposes of (a) and (b) above, Compensation shall be limited by Code
Section 401(a)(17).


        If the Employer's contributions and allocations otherwise required under
the defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer's total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.

        The minimum contribution applies to all of the Employer's defined
contribution plans in the aggregate which are Top-heavy Plans. A minimum
contribution under a profit sharing plan shall be made without regard to whether
or not the Employer has profits.

        If a person who is otherwise entitled to a minimum contribution above is
also covered under another defined contribution plan of the Employer's which is
a Top-heavy Plan during that same Plan Year, any additional contribution
required to meet the minimum above shall be provided in this Plan.

        If a person who is otherwise entitled to a minimum contribution above is
also covered under a defined benefit plan of the Employer's which is a Top-heavy
Plan during that same Plan Year, the minimum benefits for him shall not be
duplicated. The defined benefit plan shall provide an annual benefit for him on,
or adjusted to, a straight life basis equal to the lesser of:

  (c) 2 percent of his average compensation multiplied by his years of service,
or


  (d) 20 percent of his average compensation.


Average compensation and years of service shall have the meaning set forth in
such defined benefit plan for this purpose.

        For purposes of this section, any employer contribution made according
to a salary reduction or similar arrangement and employer contributions which
are matching contributions, as defined in Code Section 401(m), shall not apply
in determining if the minimum contribution requirement has been met, but shall
apply in determining the minimum contribution required.

        The requirements of this section shall be met without regard to any
Social Security contribution.


SECTION 11.05--MODIFICATION OF CONTRIBUTION LIMITATION.

        If the provisions of subparagraph (g) of the CONTRIBUTION LIMITATION
SECTION of Article III are applicable for any Limitation Year during which this
Plan is a Top-heavy Plan, the contribution limitations shall be modified. The
definitions of Defined Benefit Plan Fraction and Defined Contribution Plan
Fraction in the CONTRIBUTION LIMITATION SECTION of Article III shall be modified
by substituting "100 percent" in lieu of "125 percent." In addition, an
adjustment shall be made to the numerator of the Defined Contribution Plan
Fraction. The adjustment is a reduction of that numerator similar to the
modification of the Defined Contribution Plan Fraction described in the
CONTRIBUTION LIMITATION SECTION of Article III, and shall be made with respect
to the last Plan Year beginning before January 1, 1984.

        The modifications in the paragraph above shall not apply with respect to
a Participant so long as employer contributions, forfeitures, or nondeductible
employee contributions are not credited to his account under this or any of the
Employer's other defined contribution plans and benefits do not accrue for such
Participant under the Employer's defined benefit plan(s), until the sum of his
Defined Contribution and Defined Benefit Plan Fractions is less than 1.0.

         This section shall cease to apply effective as of the first Limitation
Year beginning on or after January 1, 2000.

        By executing this Plan, the Primary Employer acknowledges having
counseled to the extent necessary with selected legal and tax advisors regarding
the Plan’s legal and tax implications.

        Executed this 21st day of February, 2002.

  COVENTRY HEALTH CARE, INC.         By: /s/ Harvey C. DeMovick, Jr.    

--------------------------------------------------------------------------------

          Senior Vice President    

--------------------------------------------------------------------------------

    Title


ATTACHMENT A


DETAIL OF COVENTRY CORPORATION RETIREMENT SAVINGS PLAN VESTING


PRIOR TO OCTOBER 1, 1998 MERGER


DIVISION 1 - HEALTHAMERICA-PITTSBURGH

Prior to January 1, 1998, the company made matching contributions in cash to be
invested according to the participants’ elections. The vesting for this division
was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              20%
                 2                              40%
                 3                              60%
                 4                              80%
             5 or more                         100%



Subsequent to January 1, 1998, the company made matching contributions
exclusively in Coventry Stock. The vesting for this division was as follows:



          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              50%
             2 or more                         100%




DIVISION 2 - GROUP HEALTH PLAN

Prior to January 1, 1998, the company made matching contributions in cash to be
invested according to the participants’ elections. The vesting for this division
was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              20%
                 2                              40%
                 3                              60%
                 4                              80%
             5 or more                         100%



Subsequent to January 1, 1998, the company made matching contributions
exclusively in Coventry Stock. The vesting for this division was as follows:



          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              50%
             2 or more                         100%




DIVISION 3 - CORPORATE

Prior to January 1, 1998, the company made matching contributions in cash to be
invested according to the participants’ elections. The vesting for this division
was as follows:



          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              20%
                 2                              40%
                 3                              60%
                 4                              80%
             5 or more                         100%



Subsequent to January 1, 1998, the company made matching contributions
exclusively in Coventry Stock. The vesting for this division was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              50%
             2 or more                         100%




DIVISION 4 - HEALTHAMERICA-HARRISBURG

Prior to January 1, 1998, the company made matching contributions in cash to be
invested according to the participants’ elections. The vesting for this division
was as follows:



          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              20%
                 2                              40%
                 3                              60%
                 4                              80%
             5 or more                         100%



Subsequent to January 1, 1998, the company made matching contributions
exclusively in Coventry Stock. The vesting for this division was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              50%
             2 or more                         100%




DIVISION 5 - HEALTHCARE USA

For employees hired subsequent to December 31, 1995 the following applies:

Prior to January 1, 1998, the company made matching contributions in cash to be
invested according to the participants’ elections. The vesting for this division
was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              20%
                 2                              40%
                 3                              60%
                 4                              80%
             5 or more                         100%



Subsequent to January 1, 1998, the company made matching contributions
exclusively in Coventry Stock. The vesting for this division was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              50%
             2 or more                         100%



For employees in this division hired prior to January 1, 1996 the following
applies:

The vesting for these individuals was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              25%
                 2                              50%
                 3                              75%
             4 or more                         100%



In addition to the above schedules for this division the Florida and Pittsburgh
locations of this division were terminated. As a result of this, these
individuals are 100% vested in all their balances based on the partial
termination rules.


DIVISION 6 - SOUTHERN HEALTH MANAGEMENT CORP.

For employees hired subsequent to December 31, 1995 the following applies:

Prior to January 1, 1998, the company made matching contributions in cash to be
invested according to the participants’ elections. The vesting for this division
was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              20%
                 2                              40%
                 3                              60%
                 4                              80%
             5 or more                         100%



Subsequent to January 1, 1998, the company made matching contributions
exclusively in Coventry Stock. The vesting for this division was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                          0%
                 1                              50%
             2 or more                         100%



For employees in this division hired prior to January 1, 1996 the following
applies:

The vesting for these individuals was as follows:


          VESTING SERVICE                    VESTING
           (whole years)                    PERCENTAGE
            Less than 1                            0%
                 1                              33.3%
                 2                              66.7%
             3 or more                           100%




DIVISION 91 - TRANSFERRED DIVISION 1 EMPLOYEES

These employees were treated as being transferred within the meaning of the
“Same Desk Rule”. By utilizing this rule, the participants were not actually
treated as separating from service and as such were not allowed to take a
termination distribution until the employment with the successor employer was
ceased. These employees were also not allowed to take loans however they were
still permitted to take hardship distributions.


DIVISION 92 - TRANSFERRED DIVISION 2 EMPLOYEES

These employees were treated as being transferred within the meaning of the
“Same Desk Rule”. By utilizing this rule, the participants were not actually
treated as separating from service and as such are not allowed to take a
termination distribution until the employment with the successor employer was
ceased. These employees were also not allowed to take loans however they were
still permitted to take hardship distributions.


DIVISION 94 - TRANSFERRED 4 EMPLOYEES

These employees were treated as being transferred within the meaning of the
“Same Desk Rule”. By utilizing this rule, the participants were not actually
treated as separating from service and as such were not allowed to take a
termination distribution until the employment with the successor employer was
ceased. These employees were also not allowed to take loans however they were
still permitted to take hardship distributions.